Exhibit 10.1

EXECUTION COPY

BELDEN INC.

and

BELDEN CDT (CANADA) INC.

and

MIRANDA TECHNOLOGIES INC.

 

 

SUPPORT AGREEMENT

June 4, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article 1 INTERPRETATION

     1   

1.1 Definitions

     1   

1.2 Interpretation Not Affected by Headings, etc.

     8   

1.3 Currency

     8   

1.4 Number, etc.

     8   

1.5 Date For Any Action

     8   

1.6 Entire Agreement

     9   

1.7 Schedules

     9   

1.8 Accounting Matters

     9   

1.9 Knowledge

     9   

1.10 Subsidiaries

     9   

1.11 Control

     9   

Article 2 THE OFFER

     10   

2.1 The Offer

     10   

2.2 Withholding Taxes

     13   

2.3 Miranda Approval of the Offer

     13   

2.4 Miranda Shareholders’ List

     14   

2.5 Designation of Directors

     14   

2.6 Shareholder Rights Plan

     14   

2.7 Standstill

     15   

2.8 Subsequent Acquisition Transaction

     15   

Article 3 REPRESENTATIONS AND WARRANTIES

     15   

3.1 Representations and Warranties of Miranda

     15   

3.2 Representations and Warranties of the Acquiror

     15   

3.3 Cumulative Breach

     15   

3.4 Survival

     16   

Article 4 COVENANTS

     16   

4.1 Antitrust Approvals

     16   

4.2 Preparation of Filings, Securities Compliance, etc.

     16   

4.3 Covenants of Miranda

     17   

4.4 Covenants of Belden and the Acquiror

     22   

4.5 Belden Guarantee of Performance of the Acquiror

     23   

4.6 Covenants Regarding Non-Solicitation

     23   

4.7 Superior Proposal Notice; Right to Match

     25   

4.8 Access to Information

     27   

4.9 Indemnification; Insurance

     28   

4.10 No Personal Liability

     29   

4.11 Anti-Dilution

     29   

4.12 Outstanding Stock Options

     29   

4.13 SARs

     30   

4.14 DSUs and RSUs

     30   

4.15 Termination of the Offer

     30   

4.16 Required Securities Laws Approvals

     30   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Article 5 NOTICE AND CURE

     30   

5.1 Notice and Cure Provisions

     30   

Article 6 AMENDMENT AND TERMINATION

     31   

6.1 Amendment

     31   

6.2 Understanding Regarding Proposed Amendments

     31   

6.3 Termination

     31   

6.4 Effect of Termination

     33   

6.5 Termination Fee

     33   

6.6 Liquidated Damages

     34   

6.7 Remedies

     35   

Article 7 GENERAL

     35   

7.1 Notices

     35   

7.2 Assignment

     36   

7.3 Binding Effect

     36   

7.4 Waiver and Modification

     37   

7.5 Further Assurances

     37   

7.6 Expenses

     37   

7.7 Publicity

     37   

7.8 Governing Laws

     37   

7.9 Time of Essence

     37   

7.10 Counterparts

     37   

 

-ii-



--------------------------------------------------------------------------------

SUPPORT AGREEMENT

Support Agreement (the “Agreement”) dated June 4, 2012 among Belden Inc.
(“Belden”), Belden CDT (Canada) Inc. (the “Acquiror”) and Miranda Technologies
Inc. (“Miranda”).

In consideration of the mutual agreements contained herein (the receipt and
adequacy of which are acknowledged), the parties agree as follows:

ARTICLE 1

INTERPRETATION

1.1 Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following terms shall have the following meanings
respectively:

“2010 RSU Plan” means Miranda’s 2010 restricted share units plan.

“Acquiror Circular” means the offer and take-over bid circular of the Acquiror
to be mailed to Miranda Shareholders in respect of the Offer.

“Acquisition Proposal” means: (i) any take-over bid, merger, amalgamation, plan
of arrangement, business combination, consolidation, recapitalization,
dissolution, liquidation or winding-up in respect of Miranda or any subsidiary
thereof by a Person other than Belden (or any affiliate or subsidiary of Belden
or a Person acting jointly or in concert with Belden); (ii) any direct or
indirect sale, lease, long-term supply agreement or other arrangement having the
same economic effect as a sale, license, mortgage, hypothecation, pledge,
transfer or other disposition of the assets of Miranda and/or one or more of its
subsidiaries that, individually or in the aggregate, constitute 20% or more of
the consolidated assets of Miranda or which contribute 20% or more of the
consolidated revenues or earnings of Miranda, whether in a single transaction or
series of transactions to a Person other than Belden (or any affiliate or
subsidiary of Belden or a Person acting jointly or in concert with Belden);
(iii) any direct or indirect sale, acquisition or issuance of 20% or more of the
securities of Miranda or any subsidiary thereof of any class or rights or
interests therein or thereto or a single transaction or series of transactions;
(iv) any similar business combination or transaction, of or involving Miranda
and/or any subsidiary thereof, other than with Belden (or any affiliate or
subsidiary of Belden or a Person acting jointly or in concert with Belden); or
(vi) any proposal or offer to, or public announcement of an intention to do, any
of the foregoing from any Person other than Belden (or any affiliate or
subsidiary of Belden or a Person acting jointly or in concert with Belden).

“affiliate” has the meaning that would be given to such term in the Securities
Act, if the word “company” were changed to “Person” (as defined herein).

“Alternative Transaction” has the meaning ascribed thereto in Section 6.2.

“AMF” means the Autorité des marchés financiers (Québec).

“Antitrust Approvals” means Competition Act Approval and HSR Compliance and all
other clearance or approvals required under the antitrust or competition laws of
any country, as described in Schedule B annexed hereto.

“Authorization” includes any authorization, order, sanction, waiver, permit,
approval, grant, licence, registration, consent, right, notification, condition,
franchise, privilege, certificate, judgment, writ, injunction, award,
determination, direction, decision, decree, bylaw, rule or regulation.



--------------------------------------------------------------------------------

“Benefit Plans” means all employee benefit plans, arrangements, agreements,
programs, policies and undertakings, (whether formal or informal, funded or
unfunded, insured or uninsured, registered or unregistered) for the benefit of
employees or former employees, directors or officers or individuals working on
contract (or any spouses, dependants, survivors or beneficiaries of any such
persons) of Miranda or its subsidiaries, related to retirement savings,
pensions, supplemental pensions, bonuses, profit sharing, deferred compensation,
incentive compensation, equity or unit based compensation, life or accident
insurance, hospitalization, health, medical or dental treatment or expenses,
disability, unemployment benefits, employee loan, vacation pay, fringe benefits,
termination pay or any other benefit plans, which are sponsored, maintained or
contributed to by, or to which there is or may be an obligation to contribute
by, or in respect of which there is any liability or potential liability of,
Miranda or its subsidiaries, and including the Miranda Plans.

“Books and Records” means books and records of Miranda, including financial,
corporate, operations and sales books, records, books of account, sales and
purchase records, lists of suppliers and customers, business reports, plans and
projections and all other documents, plans, files, records, assessments,
correspondence, and other data and information, financial or otherwise,
including all data, information and databases stored on computer-related or
other electronic media

“Business Day” means any day on which commercial banks are generally open for
business in Montreal other than a Saturday, a Sunday or a day observed as a
holiday in Montreal, Québec under applicable Laws.

“Commissioner” means the Commissioner of Competition or her authorized delegate
appointed under the Competition Act.

“Competition Act” means the Competition Act (Canada), R.S.C., c. C-34, as
amended.

“Competition Act Approval” has the meaning ascribed thereto in Schedule B
annexed hereto.

“Compulsory Acquisition” has the meaning ascribed thereto in Section 2.8.

“Confidentiality Agreement” means the confidentiality agreement between Belden
and Miranda dated as of March 16, 2012, as amended, extended or restated from
time to time.

“Consideration” has the meaning ascribed thereto in Section 4.3(a)(xxii).

“Contemplated Transactions” means the Offer, the Take-Up, any Compulsory
Acquisition, any Subsequent Acquisition Transaction, any subsequent
amalgamation, merger or other business combination of the Acquiror (or any of
its affiliates) and Miranda, any Alternative Transaction and any other actions
with respect to any other transactions contemplated by this Agreement.

“Contract” means any contract, agreement, undertaking, licence, note, bond,
mortgage, indenture, loan or deed of trust.

“Data Room” means the secure website maintained by Miranda at
www.datasite.merrillcorp.com as of 4:00 p.m. (Eastern time) on June 4, 2012.

“Diligence Period” has the meaning ascribed thereto in Section 4.6(e)(ii)(A).

“Effective Time” has the meaning ascribed thereto in Section 4.3(a).

 

- 2 -



--------------------------------------------------------------------------------

“Encumbrances” means any encumbrance, lien, prior claim, license, lease, charge,
hypothec, pledge, mortgage, title retention agreement, security interest of any
nature, adverse claim, exception, reservation, easement, servitude, right of
pre-emption, privilege or any option, right of pre-emption, privilege or
contract to create any of the foregoing.

“Expense Reimbursement” has the meaning ascribed thereto in Section 6.5(b).

“Expiry Time” has the meaning ascribed thereto in Section 2.1(c).

“Governmental Entity” means any (i) multinational, federal, provincial, state,
regional, municipal, local or other government, governmental or public
department, central bank, court, tribunal, arbitral body, commission, board,
bureau or agency, domestic or foreign, (ii) any subdivision, agent, commission,
board, or authority of any of the foregoing, or (iii) any quasigovernmental or
private body exercising any regulatory, expropriation or Taxing authority under
or for the account of any of the foregoing, and includes a stock exchange.

“Governmental Official” includes an employee of governments, agencies, or
state-owned or state-controlled business enterprises.

“HSR Compliance” has the meaning ascribed thereto in Schedule B annexed hereto.

“IFRS” means International Financial Reporting Standards, as adopted by the
International Accounting Standards Board.

“including” means including without limitation.

“Indemnified Person” has the meaning ascribed thereto in Section 4.9(a).

“Information” has the meaning ascribed thereto in Section 4.8(b).

“Initial Expiry Time” has the meaning ascribed thereto in Section 2.1(c).

“Intellectual Property” has the meaning ascribed thereto in Schedule C annexed
hereto.

“Latest Mailing Time” has the meaning ascribed thereto in Section 2.1(a).

“Laws” means all international, national, provincial, state, municipal and local
laws, statutes, regulations, rules, orders, treaties, ordinances, judgements,
decrees, injunctions, writs, certificates, by-laws, notices and terms and
conditions of any grant of approval, permission, authority or license of any
Governmental Entity (including the AMF and the TSX) or other requirements,
policies or instruments of any Governmental Entity having the force of law, and
the term “applicable” with respect to such Laws and in the context that refers
to one or more Persons, means that such Laws apply to such Person or Persons or
its or their business, undertaking, property or securities and emanate from a
Governmental Entity (including the AMF and the TSX) having jurisdiction over the
Person or Persons or its or their business, undertaking, property or securities.

“Lease” has the meaning ascribed thereto in Schedule C annexed hereto.

“Lock-Up Agreements” means the lock-up agreements entered into contemporaneously
herewith, in the form attached as Schedule E annexed hereto, between the
Acquiror, Belden and the Lock-Up Parties.

 

- 3 -



--------------------------------------------------------------------------------

“Lock-Up Parties” means, collectively, each of the directors of Miranda and each
of the senior officers of Miranda (being the Chief Executive Officer, Chief
Financial Officer, Chief Technology Officer, Chief Operating Officer, and
Executive Vice President, Corporate Development).

“Material Adverse Effect” means, when used in connection with a Person, any
change, event, occurrence, state of facts or effect that, individually or in the
aggregate, is, or would reasonably be expected to be, material and adverse to
the financial condition, properties, assets, liabilities (including any
contingent liabilities), obligations (whether absolute, accrued, conditional or
otherwise), businesses, operations or results of operations of that Person and
its subsidiaries taken as a whole, whether before or after giving effect to the
transactions contemplated by this Agreement other than any change, event,
occurrence, state of facts or effect:

 

  (i) resulting from, or arising in connection with, the announcement of this
Agreement or the transactions contemplated hereby;

 

  (ii) relating to general economic, political, business or regulatory
conditions or securities, financial, credit, banking, currency or capital
markets generally in Canada, the United States, Europe or elsewhere;

 

  (iii) relating to any changes in currency exchange rates, interest rates,
monetary policy or inflation;

 

  (iv) relating to changes generally affecting the industry in which Miranda and
its subsidiaries carry on business;

 

  (v) relating to a change in the market trading price or trading volume of
securities of that Person;

 

  (vi) relating solely to the failure by that Person to meet any earnings,
projections, forecasts or estimates, whether internal or previously publicly
announced;

 

  (vii) relating to any change in applicable Laws or applicable generally
accepted accounting principles or as a result of any reconciliation of financial
data into IFRS;

 

  (viii) resulting from compliance with the terms of this Agreement or resulting
from actions or inactions to which the other Party has expressly consented, in
writing; or

 

  (ix) relating to any act of God or other calamity, national or international,
political or social conditions (including the engagement by any country in
hostilities, whether commenced before or after the date hereof, and whether or
not pursuant to the declaration of a national emergency or war), or the
occurrence of any military, militant or terrorist attack (or any escalation or
worsening thereof);

provided that the causes underlying such change, event, occurrence, state of
facts or effect referred to in clauses (v) or (vi), respectively, may be taken
into account when determining whether a Material Adverse Effect has occurred and
provided further, however, that such change, event, occurrence, state of facts
or effect referred to in clause (ii), (iii), (iv), (vii) or (ix) above does not
primarily relate to (or have the effect of primarily relating to) that Person
and its subsidiaries, taken as a whole, or materially disproportionately
adversely affect that Person and its subsidiaries, taken as a whole, compared to
other companies of similar size operating in the industry in which that Person
and its subsidiaries operate.

“Material Contracts” has the meaning ascribed thereto in Schedule C annexed
hereto.

 

- 4 -



--------------------------------------------------------------------------------

“material fact” shall have the meaning given to such term under the Securities
Act.

“Minimum Tender Condition” has the meaning ascribed thereto in Section 2.1(b).

“Miranda Board” means the Miranda board of directors.

“Miranda Circular” means the board of directors’ circular of Miranda in response
to the Offer.

“Miranda Disclosure Letter” means the letter dated the date of this Agreement
delivered by Miranda to the Acquiror, in form and substance accepted by and
initialled on behalf of the Acquiror, with respect to certain matters in this
Agreement.

“Miranda DSUs” means the deferred share units granted pursuant to the Miranda
Long Term Incentive Plan.

“Miranda Long Term Incentive Plan” means Miranda’s Board of Directors Shares
Ownership and Long Term Incentive Plan Policy adopted December 10, 2009.

“Miranda Plans” means, collectively, the Miranda Stock Option Plan, the Miranda
Long Term Incentive Plan, Miranda’s 2010 RSU Plan and the SAR Plan.

“Miranda RSUs” means the restricted share units granted pursuant to Miranda’s
2010 RSU Plan.

“Miranda Shareholders” means the registered or beneficial holders of the issued
and outstanding Miranda Shares.

“Miranda Shares” means the issued and outstanding common shares in the capital
of Miranda.

“Miranda Stock Option Plan” means Miranda’s amended and restated stock option
plan dated November 30, 2005, as amended on May 9, 2006, May 7, 2008 and
February 19, 2008.

“Mortgages” means collectively, any mortgage, charge, hypothec, lien or other
security agreement that creates a mortgage, hypothec or charge upon the Owned
Real Property of Miranda or any of its subsidiaries in favour of a lender as
security for any indebtedness of Miranda or its applicable subsidiary and all
amendments thereto to the date hereof.

“Offer” has the meaning ascribed thereto 2.1.

“Offer Price” has the meaning ascribed thereto in Section 2 of Schedule A
annexed hereto.

“Officer Obligations” has the meaning ascribed thereto in Section 27 of Schedule
C annexed hereto.

“Options” means any outstanding options under the Miranda Stock Option Plan.

“Outside Date” means one hundred and twenty (120) days from the date of this
Agreement or such later date as may be mutually agreed by the parties.

“Owned Real Property” has the meaning ascribed thereto in Schedule C annexed
hereto.

“Party” means Miranda or the Acquiror, as applicable, and “Parties” means both
Miranda and the Acquiror together.

 

- 5 -



--------------------------------------------------------------------------------

“Permitted Encumbrances” has the meaning ascribed thereto in the Miranda
Disclosure Letter.

“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate, fund, organization or other group of
organized persons, government, government regulatory authority, governmental
department, agency, commission, board, tribunal, dispute settlement panel or
body, bureau, court, and where the context requires any of the foregoing when
they are acting as trustee, executor, administrator or other legal
representative.

“Pre-Acquisition Reorganization” has the meaning ascribed thereto in
Section 4.3(d).

“Publicly Disclosed by Miranda” means disclosed by Miranda in a public filing
made by it with the AMF and the other securities regulators from January 1, 2011
to the date hereof and available at www.sedar.com or as set out in the Miranda
Disclosure Letter.

“QBCA” means the Business Corporations Act (Québec) or its successor legislation
and the regulations made thereunder.

“Related Entity” means a Person that is Controlled by or Controls Miranda or
that is Controlled by the same Person that Controls Miranda. For the purposes of
the definition of “Related Entity, “Control” shall have the meaning ascribed
thereto in Section 1.11.

“Related Party Transactions” has the meaning ascribed thereto in Schedule C
annexed hereto.

“Representatives” has the meaning ascribed thereto in Section 4.8(a).

“Right” means a right to purchase a Miranda Share, upon the terms and subject to
the conditions set forth in the Shareholder Rights Plan.

“Right to Match Period” has the meaning ascribed thereto in Section 4.7(a)(iv).

“SARs” means Miranda’s stock appreciation rights granted to certain senior
executives pursuant to the SAR Plan.

“SAR Plan” means Miranda’s stock appreciation rights plan;

“Securities Act” means the Securities Act (Québec), as amended.

“Securities Laws” means, collectively the Securities Act and all other
applicable provincial securities laws, rules and regulations, notices and policy
statements in Canada, as amended.

“Separation Time” has the meaning set out in the Shareholder Rights Plan.

“Shareholder Rights Plan” means the amended and restated shareholder rights
plan, dated as of April 17, 2012, between Miranda and Computershare Investor
Services Inc.

“Software” has the meaning ascribed thereto in Schedule C annexed hereto.

“Software-Related Products” has the meaning ascribed thereto in Schedule C
annexed hereto.

“Special Committee” means the special committee of the Miranda Board.

 

- 6 -



--------------------------------------------------------------------------------

“Subsequent Acquisition Transaction” has the meaning ascribed thereto in
Section 2.8.

“subsidiary” means (i) a corporation at least 50% of the voting power of the
outstanding voting shares of which is owned, directly or indirectly, by Miranda
or the Acquiror, as the case may be, or by one or more other subsidiaries, or by
Miranda or the Acquiror, as the case may be, and one or more other subsidiaries;
or (ii) any other Person (other than a company or corporation) in which Miranda
or the Acquiror, as the case may be, or one or more other subsidiaries, directly
or indirectly, has at least an ownership of 50% or of which it is the principal
beneficiary, and of which Miranda or the Acquiror, as the case may be, and/or
one or more subsidiaries has, directly or indirectly, the power to direct the
policies, management and affairs.

“Superior Proposal” means an unsolicited, bona fide, written Acquisition
Proposal made after the date hereof by a third party (other than the Acquiror or
any of its affiliates) to purchase or otherwise acquire, directly or indirectly,
by means of a take-over bid, merger, amalgamation, plan of arrangement, business
combination, consolidation, asset purchase, recapitalization, liquidation or
winding-up or similar transaction, (a) 100% of the outstanding Miranda Shares
(on a fully diluted basis) (other than Miranda Shares beneficially owned by the
party making such Acquisition Proposal), or (b) all or substantially all of the
assets of Miranda and its subsidiaries as a whole, that, in either case:

 

  (a) did not result from a breach of Section 4.6;

 

  (b) complies in all material respects with Securities Laws;

 

  (c) in respect of which the Miranda Board has determined in good faith (after
consulting with its financial advisors and outside legal counsel), that, taking
into account all of the terms and conditions of such Acquisition Proposal, such
Acquisition Proposal would, if consummated in accordance with its terms (but not
disregarding any risk of non-completion), result in a transaction more
favourable to Miranda Shareholders from a financial point of view than the Offer
(taking into consideration any adjustment to the terms and conditions of the
Offer proposed by Belden and the Acquiror pursuant to Section 4.7(b));

 

  (d) is a transaction in which the required financing has been obtained or in
respect of which written confirmation has been provided from the sources of
financing to be used to complete such transaction that financing is available;

 

  (e) is not subject to any due diligence and/or access condition and is not
subject to any financing condition;

 

  (f) if it relates to the acquisition of outstanding Miranda Shares, is made
available to all Miranda Shareholders on the same terms and conditions; and

 

  (g) is reasonably capable of being completed without undue delay in accordance
with its terms, taking into account all legal, financial, regulatory and other
aspects of such Acquisition Proposal (including the conditions to such
Acquisition Proposal) and the party making such proposal.

“Superior Proposal Notice” has the meaning ascribed thereto in
Section 4.7(a)(iii).

“Take-Up” means the Acquiror’s taking up of Miranda Shares under the Offer in
accordance with applicable Laws.

 

- 7 -



--------------------------------------------------------------------------------

“Tax” or “Taxes” means all income, capital, gross receipts, gains, sales, use,
employment, franchise, profits, excise, property, value added and other taxes,
fees, stamp taxes or duties, assessments, levies or governmental charges of any
kind whatsoever, together with any interest and penalties, additions to tax or
additional amounts imposed by any taxing authority with respect thereto.

“Tax Act” means the Income Tax Act (Canada), as amended.

“Tax Returns” means any and all reports, returns or other information required
to be provided to or filed with any applicable Governmental Entity in connection
with any Taxes.

“Termination Fee” has the meaning ascribed thereto in Section 6.5.

“Third Party Consents” mean those consents, waivers, confirmations and other
approvals of third parties required in connection with the transactions
contemplated under this Agreement as contemplated in the Miranda Disclosure
Letter.

“Third Party Beneficiaries” shall have the meaning ascribed thereto in
Section 4.9(d).

“TSX” means the Toronto Stock Exchange.

“Withholding Amount” has the meaning ascribed thereto in Section 4.12(b).

1.2 Interpretation Not Affected by Headings, etc.

The division of this Agreement into Articles, Sections and other portions and
the insertion of headings are for convenience of reference only and shall not
affect the construction or interpretation hereof. Unless otherwise indicated,
all references to an “Article” or “Section” followed by a number and/or letter
refer to the specified Article or Section of this Agreement. The terms “this
Agreement”, “hereof”, “herein” and “hereunder” and similar expressions refer to
this Agreement (including the Schedules hereto) and not to any particular
Article, Section or other portion hereof and include any agreement or instrument
supplementary or ancillary hereto. Reference to an action taken by a Person in
the “ordinary course” means that the action is consistent with past practices of
such Person and is taken in the ordinary course of business of such Person.

1.3 Currency

Unless otherwise specifically indicated, all sums of money referred to in this
Agreement are expressed in lawful money of Canada.

1.4 Number, etc.

Unless the context otherwise requires, words importing the singular shall
include the plural and vice versa and words importing any gender shall include
all genders.

1.5 Date For Any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties hereto or of any other event or occurrence contemplated
hereby is not a Business Day, such action, event or occurrence shall be required
to be taken or occur on the next succeeding Business Day.

 

- 8 -



--------------------------------------------------------------------------------

1.6 Entire Agreement

This Agreement, the agreements and other documents herein referred to and the
Confidentiality Agreement constitute the entire agreement between the parties
pertaining hereto and supersede all other prior agreements, understandings,
negotiations and discussions, whether oral or written, between the parties
hereto. Except as expressly represented and warranted herein, neither Party
shall be considered to have given any other express or implied representations
or warranties, including as a result of oral or written statements.

1.7 Schedules

The following Schedules are annexed to this Agreement and are hereby
incorporated by reference into this Agreement and form part hereof:

Schedule A – Offer Terms

Schedule B – Antitrust Approvals

Schedule C – Miranda Representations and Warranties

Schedule D – Belden and Acquiror Representations and Warranties

Schedule E – Form of Lock-Up Agreement

1.8 Accounting Matters

Unless otherwise stated, all accounting terms used in this Agreement shall have
the meanings attributable thereto under IFRS and all determinations of an
accounting nature required to be made shall be made in a manner consistent with
IFRS.

1.9 Knowledge

Each reference herein to the knowledge of Miranda means, unless otherwise
specified, the actual knowledge of Strath Goodship, Mario Settino, René Vachon,
Patrick St-Yves, Michel Proulx, Luc St-Georges, Kevin Joyce, and Marco Lopez,
after due inquiry.

1.10 Subsidiaries

Each reference herein to Miranda and the Acquiror shall include, unless the
context otherwise requires, all of their respective subsidiaries.

1.11 Control

Strictly for purposes of the definition of “Related Entity” hereinabove, a
Person (First Person) is considered to “Control” another Person (Second Person)
if the First Person, directly or indirectly, has the power to direct the
management and policies of the Second Person by virtue of, (i) ownership of or
direction over voting securities in the Second Person, (ii) a written agreement
or indenture, (iii) being the general partner or controlling the general partner
of the Second Person, or (iv) being a trustee of the Second Person.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 2

THE OFFER

2.1 The Offer

 

  (a) Belden shall promptly publicly announce its intention to cause the
Acquiror to make an offer (the “Offer”), and the Acquiror shall commence the
Offer, subject to Section 2.3(e), pursuant to which the Acquiror shall make, or
cause a direct or indirect wholly-owned subsidiary of the Acquiror to make, the
Offer for all of the Miranda Shares, including Miranda Shares issuable (and
that, prior to the Expiry Time are actually issued or conditionally issued
pursuant to Sections 4.12 and 4.14) upon the exercise of Options, by mailing the
Offer to registered Miranda Shareholders not later than 11:59 p.m. (Eastern
time) on the tenth Business Day following the date hereof (the “Latest Mailing
Time”), subject to the timely receipt of all required information from Miranda
and provided that if the mailing of the Offer is delayed by reason of: (a) any
circumstance contemplated in Section 2.1(e)(x), then, provided that such
injunction, order or other action is being contested or appealed by Belden or
the Acquiror, the Latest Mailing Time shall be extended to 11:59 p.m. (Eastern
time) on the fifth Business Day following the date on which such injunction,
order or other action ceases to be in effect; (b) the Acquiror not having
obtained any regulatory waiver, consent or approval which is necessary to permit
the Acquiror to mail the Offer, then, provided that such regulatory waiver,
consent or approval is being actively sought, the Latest Mailing Time shall be
extended to 11:59 p.m. (Eastern time) on the fifth Business Day following the
date on which such waiver, consent or approval is obtained; (c) Miranda not
having provided to the Acquiror the Miranda Circular in accordance with
Section 2.1(e)(vi) as well as any information pertaining to Miranda that is
necessary for the completion of the Acquiror Circular by the Acquiror, or not
having provided the lists and other information and assistance referred to in
Section 2.4, or not having provided the Acquiror with such other assistance in
the preparation of the Acquiror Circular as may be reasonably requested by the
Acquiror in order that the Acquiror Circular comply in all material respects
with applicable Securities Laws, then the Latest Mailing Time shall be extended
to 11:59 p.m. (Eastern time) on the fifth Business Day following the date on
which Miranda supplies such necessary information or other assistance; (d) an
Acquisition Proposal having been publicly announced, the Latest Mailing Time
shall be extended to 11:59 p.m. (Eastern time) on the fifth Business Day
following the date on which the Miranda Board has confirmed in writing to the
Acquiror that such Acquisition Proposal is not a Superior Proposal and has
publicly re-affirmed its recommendation in favour of the Offer; (e) an
Acquisition Proposal having been privately submitted to Miranda, the Latest
Mailing Time shall be extended to 11:59 p.m. (Eastern time) on the fifth
Business Day following the date on which the Miranda Board has confirmed in
writing to the Acquiror that such Acquisition Proposal is not a Superior
Proposal; and (f) Miranda having provided a Superior Proposal Notice to Belden
pursuant to Section 4.7(a)(iii) prior to the Latest Mailing Time, then the
Latest Mailing Time will be extended to 11:59 p.m. (Eastern time) on the fifth
Business Day following the earlier of (A) the date on which Miranda provides
written notification to Belden that the Miranda Board has determined that the
applicable Acquisition Proposal is not a Superior Proposal, and (B) the date on
which Miranda and the Acquiror enter into an amended agreement pursuant to
Section 4.7(b) which results in such Acquisition Proposal ceasing to be a
Superior Proposal. The Acquiror may, at its election, commence the Offer by way
of advertisement in a national Canadian newspaper and otherwise in compliance
with Securities Laws. Subject to the foregoing, as promptly as reasonably
practicable after the execution and delivery of this Agreement, the Acquiror
shall complete the Acquiror Circular, in the English and French languages,
together with any other documents required by the Securities Laws in connection
with the Offer, and as promptly as reasonably practicable thereafter, the
Acquiror shall, unless otherwise agreed by the parties, cause the Acquiror
Circular and other documentation required in connection with the Offer to be
sent to each of the Miranda Shareholders and filed as required by applicable
Laws.

 

- 10 -



--------------------------------------------------------------------------------

  (b) The Offer shall be subject to the condition that there has been validly
deposited under the Offer and not withdrawn at the Expiry Time such number of
Miranda Shares which, together with any Miranda Shares directly or indirectly
owned by the Acquiror, constitutes at least 66 2/3% of the Miranda Shares
outstanding at the Expiry Time (on a fully-diluted basis) (as such condition may
be amended from time to time in accordance with this Agreement, the “Minimum
Tender Condition”) and shall be subject to the terms and conditions set forth in
Schedule A and shall contain no other conditions.

 

  (c) The Offer shall expire not earlier than 8:00 p.m. (Eastern time) on the
36th day (the “Initial Expiry Time”) after the date that the Offer is first
commenced within the meaning of the Securities Act, subject to the right of the
Acquiror to extend from time to time the period during which Miranda Shares may
be deposited under the Offer (such Initial Expiry Time or any extension thereof,
the “Expiry Time”) if the Minimum Tender Condition or any other condition to the
Offer is not satisfied or waived at the Expiry Time. Without limiting the
generality of the foregoing, unless Miranda and the Acquiror shall mutually
agree otherwise, the Acquiror shall extend the Offer (i) through one or more
extensions for up to an additional 45 days after the date of the Initial Expiry
Time (provided that in no event shall the Acquiror be required to extend the
Expiry Time later than the Outside Date) if any Antitrust Approvals have not
been obtained or waived at the relevant Expiry Time or (ii) through one or more
extensions for up to an additional 20 days after the date of the Initial Expiry
Time (provided that in no event shall the Acquiror be required to extend the
Expiry Time later than the Outside Date) if another condition set forth in
Schedule A has not been satisfied or waived at the relevant Expiry Time.

 

  (d) It is understood and agreed that the Acquiror may, in its sole discretion,
modify or waive any term or condition of the Offer; provided that the Acquiror
shall not, without the prior written consent of Miranda:

 

  (i) amend, modify or waive the Minimum Tender Condition other than to
effectively decrease the Minimum Tender Condition to not less than 50.1% of the
Miranda Shares then outstanding (calculated on a fully diluted basis), provided
that if the Acquiror so amends, waives or modifies the Minimum Tender Condition
and takes up and pays for any Miranda Shares pursuant to the Offer, the Acquiror
shall extend the Offer to the extent required to ensure that the Expiry Time
shall not occur on a date that is less than 10 days from the date of such
amendment, waiver or modification;

 

  (ii) decrease the consideration payable per Miranda Share;

 

  (iii) change the form of consideration payable under the Offer (other than to
add additional consideration or to provide Miranda Shareholders with
consideration alternatives);

 

  (iv) decrease the number of Miranda Shares in respect of which the Offer is
made; or

 

  (v) impose additional conditions to the Offer or otherwise vary the Offer (or
any terms or conditions thereof) in a manner which is adverse to Miranda
Shareholders.

 

  (e) Notwithstanding any other provision of this Agreement, the obligation of
Belden to cause the Acquiror to make the Offer is conditional on the prior
satisfaction of the following conditions, all of which conditions are included
for the sole benefit of Belden and the Acquiror and any or all of which may be
waived by Belden and the Acquiror in whole or in part in their sole discretion
without prejudice to any other right Belden or the Acquiror may have under this
Agreement and which shall be deemed to have been waived by the making of the
Offer:

 

- 11 -



--------------------------------------------------------------------------------

  (i) the obligations of the Acquiror hereunder shall not have been terminated
pursuant to Section 6.3;

 

  (ii) Lock-Up Agreements shall have been executed and delivered by the Lock-Up
Parties and shall not have been terminated;

 

  (iii) no change, effect, event, circumstance, occurrence or state of facts
(other than a change, effect, event, circumstance, occurrence or state of facts
caused by Belden, or any affiliate or subsidiary of Belden or any Person acting
jointly or in concert with Belden) shall have occurred that would render it
impossible or impracticable for one or more of the conditions set forth in
Schedule A to be satisfied;

 

  (iv) the Acquiror shall have received, or shall have received assurances
satisfactory to the Acquiror acting reasonably that it will receive, all
waivers, rulings or orders necessary for the Acquiror to make the Offer and to
mail the Acquiror Circular to the Miranda Shareholders from all applicable
securities commissions or other regulatory authorities;

 

  (v) the Miranda Board shall have unanimously recommended that Miranda
Shareholders accept the Offer in accordance with Section 2.3(a) and not have
withdrawn the recommendation referred to in Section 2.3(a) or changed, modified,
or qualified such recommendation in a manner that has substantially the same
effect or taken any other action or made any public statement inconsistent with
such recommendation;

 

  (vi) Miranda shall have prepared and made available for distribution
contemporaneously and together with the Acquiror Circular sufficient copies of
the Miranda Circular (in the English and French languages) prepared in all
material respects in accordance with all applicable Securities Laws, which shall
reflect the determinations and recommendation of the Miranda Board set forth in
Section 2.3(a) and Section 2.3(b);

 

  (vii) there shall not have occurred or arisen a Material Adverse Effect in
respect of Miranda;

 

  (viii) Miranda shall have complied in all material respects with its covenants
in this Agreement;

 

  (ix) all representations and warranties of Miranda set forth in Schedule C
shall be true and correct at the time of the making of the Offer except for any
such inaccuracies as would not result in a failure to satisfy the closing
condition set forth in Section (j) of Schedule A; and

 

  (x) no cease trade order, injunction or other prohibition at Law shall exist
against the Acquiror making the Offer or taking up or paying for Miranda Shares
deposited under the Offer.

 

- 12 -



--------------------------------------------------------------------------------

  (f) The Acquiror shall give Miranda a reasonable opportunity to review and
comment on the Acquiror Circular and all other documentation included or in
connection therewith (including if applicable any cover letter, letter of
transmittal and notice of guaranteed delivery), it being understood that whether
or not such comments are appropriate will be determined by Belden and the
Acquiror, acting reasonably.

 

  (g) Prior to printing the Miranda Circular, Miranda shall provide Belden and
the Acquiror with a reasonable opportunity to review and comment on it,
recognizing that whether or not such comments are appropriate will be determined
by Miranda, acting reasonably. Miranda shall file the Miranda Circular and any
other documents required by all applicable Securities Laws in connection with
the Miranda Circular with applicable securities regulatory authorities within
the times and in the manner required by all applicable Securities Laws.

2.2 Withholding Taxes

The Acquiror shall be entitled to deduct and withhold from any consideration
payable or otherwise deliverable to any Person hereunder and from all dividends,
interest or other amounts payable to any Miranda Shareholder such amounts as the
Acquiror (or its agent) is required to deduct and withhold therefrom under any
provision of applicable Laws in respect of Taxes. To the extent that such
amounts are so deducted, withheld and remitted, such amounts shall be treated
for all purposes under this Agreement as having been paid to the Person to whom
such amounts would otherwise have been paid.

2.3 Miranda Approval of the Offer

Miranda represents and warrants to and in favour of Belden and the Acquiror
that:

 

  (a) the Miranda Board has, on recommendation of the Special Committee,
determined unanimously that, as at the date hereof, this Agreement and the Offer
are fair to the Miranda Shareholders and are in the best interests of Miranda
and the Miranda Shareholders;

 

  (b) the Miranda Board has, as at the date hereof, unanimously resolved to
recommend that all Miranda Shareholders accept the Offer and tender their
Miranda Shares to the Offer;

 

  (c) the Miranda Board has received an opinion from BMO Nesbitt Burns Inc. that
the consideration receivable under the Offer is fair from a financial point of
view to the Miranda Shareholders and confirmation that BMO Nesbitt Burns Inc.
will provide a written opinion to that effect on or before the date of the
Miranda Circular;

 

  (d) Miranda has been advised and believes, after reasonable inquiry, that each
of the Lock-Up Parties: (A) intends to enter into a Lock-Up Agreement; and
(B) agrees that the press release to be issued by Belden may so state and that
references to such support may be made in the Acquiror Circular and other
documents relating to the Offer; and

 

  (e) the Miranda Board has by resolution deferred the Separation Time of the
Rights under the Shareholder Rights Plan with respect to the Offer until a time
to be determined by the Miranda Board (to be no earlier than immediately after
the Expiry Time), and has agreed to irrevocably waive or suspend the operation
of or to otherwise render the Shareholder Rights Plan inoperative against the
Offer and the acquisition of Miranda Shares pursuant thereto with effect
immediately prior to the Take-Up.

 

- 13 -



--------------------------------------------------------------------------------

2.4 Miranda Shareholders’ List

Miranda shall provide the Acquiror, as soon as reasonably practicable following
the execution and delivery of this Agreement, with a list of the registered
holders of Miranda Shares as well as a list of participants in book based
nominee registrants such as CDS & Co. and non-objecting beneficial holders of
Miranda Shares, in each case in electronic form and as of the latest practicable
date, including address and securityholding information for each Person, to the
extent available. Miranda shall concurrently provide the Acquiror with the
names, addresses and holdings of all Persons having rights to acquire Miranda
Shares and the details of such rights. Miranda shall from time to time promptly
furnish Acquiror with such additional information, including updated or
additional lists of Miranda Shareholders, mailing labels and lists of securities
positions and other assistance as Belden may reasonably request in order to be
able to communicate the Offer to the Miranda Shareholders and to such other
Persons as are entitled to receive the Offer under applicable Securities Laws.

2.5 Designation of Directors

Promptly upon the purchase by the Acquiror of such number of Miranda Shares as
represents at least a majority of the then outstanding Miranda Shares and from
time to time thereafter, Miranda acknowledges that the Acquiror shall be
entitled to designate such number of members of the Miranda Board, and any
committees thereof, as is proportionate to the percentage of the outstanding
Miranda Shares owned by Belden and the Acquiror and Miranda shall not frustrate
the Acquiror’s attempts to do so and covenants to co-operate with the Acquiror,
subject to all applicable Laws, to enable the Acquiror’s designees to be elected
or appointed to the Miranda Board and to constitute a percentage of the
directors on the Miranda Board as is proportionate to the percentage of the
outstanding Miranda Shares owned by the Acquiror, including, at the request of
the Acquiror, by its commercially reasonable efforts to expand the Miranda Board
and/or secure the resignations of such number of directors as is necessary to
enable the Acquiror’s designees to be elected or appointed to the Miranda Board.

2.6 Shareholder Rights Plan

Without limiting Section 2.3(e), Miranda and the Miranda Board shall take all
further action necessary:

 

  (a) in order to ensure that the Separation Time does not occur in connection
with this Agreement or any of the Contemplated Transactions;

 

  (b) to give effect to the waiver, if required, of the application of the
Shareholder Rights Plan to the Contemplated Transactions and to ensure that the
Shareholder Rights Plan does not interfere with or impede the success of any of
the Contemplated Transactions; and

 

  (c) if requested by the Acquiror, in order to ensure that upon the take-up of
Miranda Shares pursuant to the Offer, all Rights cease to be exercisable and are
redeemed immediately prior thereto at the “Redemption Price” as provided under
the Shareholder Rights Plan without further formality and to ensure that upon
such redemption all Rights become void.

Miranda covenants that (i) it will not waive the application of the Shareholder
Rights Plan to any Acquisition Proposal unless (A) it is a Superior Proposal and
the Right to Match Period has expired, or (B) such waiver is deemed to occur
under the Shareholder Rights Plan as a result of a waiver by Miranda of the
application of the Shareholder Rights Plan to the Offer in accordance with this
Agreement, and (ii) it will not amend the Shareholder Rights Plan (except as may
be necessary to comply with its obligations hereunder) nor authorize, approve or
adopt any other shareholder rights plan or enter into any agreement providing
therefor. Notwithstanding the foregoing, Miranda shall be entitled to defer the
Separation Time in connection with an Acquisition Proposal.

 

- 14 -



--------------------------------------------------------------------------------

2.7 Standstill

Miranda waives Section 14 of the Confidentiality Agreement to permit the making
of the Offer, the entering into of the Lock-Up Agreements and the consummation
of the transactions contemplated herein and the exercise by the Acquiror of its
rights hereunder; provided, however, that if the Offer is not made hereunder or
is withdrawn or this Agreement is terminated in accordance with its terms for
any reason, Belden agrees that it will continue to be bound by the terms of the
Confidentiality Agreement (including Section 14 of the Confidentiality
Agreement).

2.8 Subsequent Acquisition Transaction

If, within 120 days after the date of the Offer, the Offer has been accepted by
holders of not less than 90% of the outstanding Miranda Shares, excluding the
Miranda Shares held by the Acquiror or an “affiliate” or an “associate” (as
those terms are defined in the QBCA) of the Acquiror on the date of the Offer,
the Acquiror presently intends, to the extent possible, to acquire the remainder
of the Miranda Shares from those holders who have not accepted the Offer
pursuant to Section 398 of the QBCA (a “Compulsory Acquisition”). If the
statutory right of Compulsory Acquisition is not available, but the Acquiror
takes up and pays for, or otherwise acquires, directly or indirectly at least 66
2/3% of the Miranda Shares pursuant to the terms of the Offer, the Acquiror
agrees to use all commercially reasonable efforts to acquire, and Miranda agrees
to use commercially reasonable efforts to assist the Acquiror in acquiring, the
balance of the Miranda Shares as soon as practicable and in any event within a
period of 120 days following Take-Up by way of amalgamation, statutory
arrangement, capital reorganization or other transaction proposed by the
Acquiror, involving Miranda and Belden or an affiliate of Belden (a “Subsequent
Acquisition Transaction”), provided that the consideration per Miranda Share is
at least equal in value to the consideration paid by the Acquiror under the
Offer, and in no event will the Acquiror be required to offer consideration per
Miranda Share greater than the Offer Price. The provisions of this Section 2.8
shall survive the termination of this Agreement.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of Miranda

Miranda represents and warrants to and in favour of Belden and the Acquiror as
set forth in Schedule C and acknowledges that the Acquiror is relying upon such
representations and warranties in connection with the matters contemplated by
this Agreement.

3.2 Representations and Warranties of the Acquiror

Each of Belden and the Acquiror jointly and severally represents and warrants to
and in favour of Miranda as set forth in Schedule D and acknowledges that
Miranda is relying upon such representations and warranties in connection with
the matters contemplated by this Agreement.

3.3 Cumulative Breach

The breaches, if any, of the representations and warranties made by Miranda or
the Acquiror, as applicable, including those that would occur if all references
in such representations and warranties to phrases concerning materiality,
including references to the qualification relating to a Material Adverse Effect,
were deleted, shall constitute a breach of this Agreement by such Party if such
breaches would, in the aggregate, as applicable, have a Material Adverse Effect
in respect of the relevant Party.

 

- 15 -



--------------------------------------------------------------------------------

3.4 Survival

For greater certainty, the representations and warranties of Miranda and the
Acquiror contained herein shall survive the execution and delivery of this
Agreement and shall terminate on the earlier of the completion of the Offer and
the termination of this Agreement. Any investigation by a Party hereto and its
advisors shall not mitigate, diminish or affect the representations and
warranties of the other Party to this Agreement.

ARTICLE 4

COVENANTS

4.1 Antitrust Approvals

 

  (a) The Acquiror and Miranda shall use commercially reasonable efforts to
obtain all Antitrust Approvals and shall cooperate with each other in so doing.

 

  (b) The Acquiror and Miranda and/or any of their affiliates or subsidiaries,
as applicable, shall: (i) take promptly all reasonable actions necessary to make
the filings required, or which the Acquiror and Miranda jointly elect to make in
respect of the Antitrust Approvals; and (ii) comply at the earliest practicable
date with any request for additional information or documentary material
received by the Acquiror or Miranda or any of their affiliates or subsidiaries
from a Governmental Entity with respect to an Antitrust Approval.

 

  (c) The Acquiror shall pay for any and all application or filing fees with
respect to any and all applications or filings in respect of the Antitrust
Approvals.

 

  (d) All requests and enquiries from any Governmental Entity in respect of the
Antitrust Approvals shall be dealt with by the Acquiror and Miranda in
consultation with each other, and the Acquiror and Miranda shall promptly
co-operate with and provide all necessary information and assistance reasonably
required by such Governmental Entity in respect of an Antitrust Approval upon
being requested to do so by such authority or by the other Party. Without
limiting the generality of the foregoing, counsel for each of the Acquiror and
Miranda shall provide to each other draft versions of all material
correspondence and filings, provide a reasonable opportunity to review and
comment and consider in good faith comments provided by counsel for each of the
Acquiror and Miranda, and permit counsel for each of the Acquiror and Miranda to
attend all substantive telephone conferences and meetings with any Governmental
Entity in connection with obtaining Antitrust Approvals. Competitively-sensitive
information may be shared between outside counsel for each of the Acquiror and
Miranda as necessary or appropriate in connection with obtaining Antitrust
Approval. Competitively-sensitive information shall be redacted by outside
counsel from documents or summaries of communications with a Governmental Entity
that may be provided to the Acquiror and Miranda.

4.2 Preparation of Filings, Securities Compliance, etc.

 

  (a) The Acquiror and Miranda shall use their respective commercially
reasonable efforts to cooperate in the preparation, seeking and obtaining of all
circulars, filings, consents and other approvals and other matters in connection
with this Agreement, the Offer and any Subsequent Acquisition Transaction.

 

- 16 -



--------------------------------------------------------------------------------

  (b) Miranda shall furnish to the Acquiror all such information concerning it
and the Miranda Shareholders, as the case may be, as may be reasonably required
(and in the case of the Miranda Shareholders, is available to it) to effect the
actions described in this Section 4.2, and each covenants that no information
furnished by it (to its knowledge in the case of information concerning the
Miranda Shareholders) in connection with such actions will contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in any such document or necessary in order to make any information so
furnished for use in any such document not misleading in the light of the
circumstances in which it is furnished.

 

  (c) The Acquiror and Miranda shall each promptly notify the other if at any
time before the Expiry Time it becomes aware that any disclosure concerning it
in the Offer, the Miranda Circular or any other document described in this
Section 4.2 contains any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
contained therein not misleading in light of the circumstances in which they are
made, or that otherwise requires an amendment or supplement to the Offer, the
Miranda Circular or such other document. In any such event, the Acquiror and
Miranda shall, subject to the terms and conditions of this Agreement, cooperate
in the preparation of a supplement or amendment to the Offer, the Miranda
Circular or such other document, as required and as the case may be, and, if
required, shall cause the same to be distributed to the Miranda Shareholders
and/or filed with the relevant securities regulatory authorities and/or stock
exchanges.

 

  (d) The Acquiror shall ensure that the Offer complies in all material respects
with all applicable Laws and, without limiting the generality of the foregoing,
that the Offer does not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading in light of the circumstances in
which they are made (other than with respect to any information concerning and
provided by Miranda). Miranda shall ensure that the Miranda Circular complies
with all applicable Laws and, without limiting the generality of the foregoing,
that it does not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein not misleading in light of the circumstances in
which they are made (other than with respect to any information concerning and
provided by the Acquiror).

4.3 Covenants of Miranda

 

  (a) Miranda covenants and agrees that, prior to the earlier of the time of the
(A) appointment or election to the Miranda Board of persons designated by the
Acquiror who represent a majority of the directors of Miranda (the “Effective
Time”) and (B) termination of this Agreement (or any of the provisions thereof)
in accordance with Section 6.3, except: (I) with the prior written consent of
Belden, not to be unreasonably withheld or delayed; (II) with respect to any
matter expressly contemplated by this Agreement; (III) as required by applicable
Laws or (IV) as disclosed in the Miranda Disclosure Letter, Miranda will, and
will cause such of its subsidiaries to:

 

  (i) carry on its business in, and only in, the ordinary and regular course in
substantially the same manner as heretofore conducted and, to the extent
consistent with such business, use commercially reasonable efforts to preserve
intact its present business organization and keep available the services of its
present officers and employees and others having business dealings with it to
the end that its goodwill and business shall be maintained;

 

- 17 -



--------------------------------------------------------------------------------

  (ii) not split, consolidate or reclassify any of its outstanding shares nor
undertake any other capital reorganization, nor declare, set aside or pay any
dividends on or in respect of its outstanding shares, nor reduce capital in
respect of its shares;

 

  (iii) not amend its articles, by-laws or other constituting documents or sell,
hypothecate, encumber, allot, reserve, set aside or issue, authorize or propose
the sale, hypothec, encumbrance, allotment, reservation, setting aside or
issuance of, or purchase or redeem or propose the purchase or redemption of, any
of its shares or any class of securities convertible or exchangeable into, or
rights, warrants or options to acquire, any such shares or other convertible or
exchangeable securities, other than pursuant to the existing hypothecary rights
of Miranda described in the Miranda Disclosure Letter;

 

  (iv) not amend the articles, by-laws or other constituting documents of any
subsidiary or sell, hypothecate, encumber, allot, reserve, set aside or issue,
authorize or propose the sale, hypothec, encumbrance, allotment, reservation,
setting aside or issuance of, or purchase or redeem or propose the purchase or
redemption of, any securities of any subsidiary or any class of securities
convertible or exchangeable into, or rights, warrants or options to acquire, any
such securities;

 

  (v) not amend the Miranda Stock Option Plan or enter into, create, declare,
amend, vary, modify or adopt any other bonus, profit sharing, incentive,
compensation, stock option, pension, retirement, deferred compensation,
employment or other employee benefit plan, agreement, trust, fund or arrangement
for the benefit or welfare of any employee;

 

  (vi) not reorganize, amalgamate, combine or merge Miranda or any of its
affiliates or subsidiaries with any other Person, nor acquire or agree to
acquire by amalgamating, merging or consolidating with, purchasing substantially
all of the assets or shares of or otherwise, any business of any other Person,
or make any investment either by purchase of securities, contributions of
capital or property transfers in or to any other Person;

 

  (vii) not sell, lease, exclusively license, hypothecate, encumber or otherwise
dispose of any material assets including any material Intellectual Property;

 

  (viii) not enter into, renew or amend any Material Contracts, including any
mortgage or hypothecary financing or property management arrangements;

 

  (ix) not make any individual expenditure or series of related expenditures
that exceed $100,000 or make any expenditure if to do so would result in the
aggregate amount of all expenditures exceeding $250,000 unless such expenditures
are incurred in the execution of Miranda’s capital plan set forth in the Miranda
Disclosure Letter, and, for greater certainty, except as contemplated herein,
shall not purchase, lease or otherwise (through amalgamation, merger or other
form of acquisition) acquire any capital asset or group of related capital
assets other than capital assets acquired in the ordinary course of business
that do not have a cost in excess of $100,000 or acquire any capital assets if
to do so would result in the aggregate cost of all acquisitions acquired in the
ordinary course of business exceeding $250,000;

 

- 18 -



--------------------------------------------------------------------------------

  (x) not, and cause each of its subsidiaries and affiliates not to, other than
as required pursuant to employment, pension, supplemental pension, termination,
or compensation arrangements or policies existing prior to the date hereof and
set forth in the Miranda Disclosure Letter or as required by applicable Laws,
enter into or modify any severance, collective bargaining or similar agreements,
policies or arrangements with, or grant any bonuses, salary increases, pension
or supplemental pension benefits, profit sharing, retirement allowances,
deferred compensation, incentive compensation, severance or termination pay to
or any other form of compensation or with respect to any increase of benefits
payable to, or make any loan to, any officers, directors or employees (or
independent contractors) of Miranda or any subsidiary thereof. For greater
certainty nothing herein shall limit the ability of Miranda, in the ordinary
course of business, to hire or engage new employees or consultants or terminate
existing employees or consultants and to honour severance obligations imposed by
any Contract disclosed in the Miranda Disclosure Letter or at Law in relation
thereto;

 

  (xi) not, and cause its subsidiaries and affiliates not to, pay, discharge,
satisfy, settle or compromise any material claims, liabilities or obligations;

 

  (xii) not guarantee the payment of any material indebtedness or incur any
material indebtedness for borrowed money or issue or sell any debt securities,
except for borrowings in the ordinary course under credit facilities in place on
the date of execution hereof that do not, individually or in the aggregate,
exceed $500,000;

 

  (xiii) use commercially reasonable efforts (and cause each of its subsidiaries
and affiliates to use commercially reasonable efforts) to cause its current
insurance (or re-insurance) policies not to be cancelled or terminated or any of
the coverage thereunder to lapse, unless simultaneously with such termination,
cancellation or lapse, replacement policies underwritten by insurance and
reinsurance companies of nationally recognized standing providing similar
coverage are in full force and effect;

 

  (xiv) not make any material changes to existing accounting practices, except
as required by IFRS;

 

  (xv) not commence, settle or assign any rights relating to or any interest in
any litigation, proceeding, claim, action, assessment or investigation involving
Miranda or its material assets;

 

  (xvi) not engage in any Related Party Transactions other than with its
wholly-owned subsidiaries in the ordinary course;

 

  (xvii) not propose or enter into any agreement, arrangement, commitment, or
offer with respect to a joint venture or other mutual co-operation or
distribution agreement;

 

  (xviii) not enter into any interest rate, currency or equity swaps, hedges,
derivatives or other similar financial instruments other than in the ordinary
course of business, provided that the term of any forward contract shall not
exceed three months;

 

  (xix) not increase any coverage under any directors’ and officers’ insurance
policy;

 

  (xx) not adopt a plan of liquidation or resolutions providing for the
liquidation or dissolution of Miranda;

 

- 19 -



--------------------------------------------------------------------------------

  (xxi) (A) duly and timely file all Tax Returns required to be filed by it on
or after the date hereof and ensure that all such Tax Returns are true, complete
and correct; (B) timely withhold, collect, remit and pay all Taxes which are to
be withheld, collected, remitted or paid by it to the extent due and payable
except for any Taxes contested in good faith pursuant to applicable Laws;
(C) not make or rescind any express or deemed election relating to Taxes;
(D) not make a request for a Tax ruling or enter into a closing agreement with
any Taxing authorities or consent to any extension or waiver of any limitation
period with respect to Taxes; (E) not settle or compromise any material claim,
action, suit, litigation, proceeding, arbitration, investigation, audit or
controversy relating to Taxes; (F) not amend any Tax Returns; (G) promptly
inform the Acquiror in writing about any proceedings, investigations
assessments, reassessments, actions, suits, audits or claims pending or
threatened against Miranda or any of its subsidiaries in respect of any Taxes;
(H) not change in any material respect any of its methods of reporting income,
deductions or accounting for income tax purposes from those employed in the
preparation of its income tax return for the tax year ending December 31, 2011,
except as may be required by applicable Laws; and (I) not knowingly undertake
any reorganization of Miranda or any Miranda subsidiary or enter into any
transaction or series of transactions that would have the effect of preventing
the Acquiror from obtaining the benefit of a “tax cost bump” pursuant to
paragraphs 88(1)(c) and 88(1)(d) of the Tax Act in respect of non-depreciable
capital property directly owned by Miranda at the Effective Time, and for the
purposes of this clause (J) the following shall be excepted (I) transactions or
activities undertaken in the ordinary course of business consistent with prior
practice and (II) transactions contemplated by this Agreement or completed at
the request of Belden;

 

  (xxii) not pay or offer to pay money or anything of value (“Consideration”) to
a Governmental Official, directly or indirectly, if such offer or payment of
Consideration would be made with the intent of obtaining or retaining business
and with corrupt intent. The preceding sentence will not apply with respect to
modest gifts or reasonable meals or entertainment if given only to build general
goodwill and if not given with corrupt intent;

 

  (xxiii) maintain Books and Records that accurately and fairly reflect business
transactions and maintain internal accounting controls that provide reasonable
assurances that such transactions are executed in accordance with management’s
authorization and are properly recorded;

 

  (xxiv) not announce any intention to, enter into any agreement to or otherwise
make a commitment to, do any of the foregoing prohibited matters; and

 

  (xxv) promptly advise Belden orally and in writing of any change in respect of
Miranda having a Material Adverse Effect on Miranda.

 

  (b) Miranda shall and shall cause its affiliates and subsidiaries to perform
all obligations of a commercially reasonable nature required to be performed by
Miranda or any of its subsidiaries and affiliates under this Agreement,
co-operate with Belden and the Acquiror in connection therewith, and do all such
other acts and things as may be reasonably necessary in order to consummate and
make effective, as soon as reasonably practicable, the transactions contemplated
in this Agreement, including the Offer and any Subsequent Acquisition
Transaction and without limiting the generality of the foregoing, Miranda,
subject to Section 4.7, shall and where appropriate shall cause its subsidiaries
and affiliates to:

 

- 20 -



--------------------------------------------------------------------------------

  (i) apply for and use commercially reasonable efforts to obtain all Third
Party Consents relating to Miranda or any of its subsidiaries or affiliates and,
in doing so, keep Belden reasonably informed, subject to applicable Laws, as to
the status of the proceedings related to obtaining such Third Party Consents,
including providing Belden with copies of all related applications and
notifications, in draft form, in order for Belden to provide its reasonable
comments, and providing Belden with copies of all material correspondence
relating to such Third Party Consents;

 

  (ii) use commercially reasonable efforts to defend, in consultation with
Belden, all lawsuits or other legal, regulatory or other proceedings to which it
is a party challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby and by the Offer and any Subsequent Acquisition
Transaction;

 

  (iii) use commercially reasonable efforts to have lifted or rescinded any
injunction or restraining order relating to Miranda or any of its subsidiaries
or other order which may adversely affect the ability of the Parties to
consummate the transactions contemplated hereby and by the Offer and any
Subsequent Acquisition Transaction;

 

  (iv) comply promptly with all requirements which applicable Laws may impose on
Miranda or any of its subsidiaries with respect to the transactions contemplated
hereby and by the Offer and any Subsequent Acquisition Transaction; and

 

  (v) effect all necessary registrations, filings and submissions of information
required by Governmental Entities from Miranda or any of its subsidiaries or
affiliates relating to the transactions contemplated hereby and by the Offer and
any Subsequent Acquisition Transaction.

 

  (c) Subject to Section 2.3(e), unless required by the terms of the Shareholder
Rights Plan, with respect to a competing take-over bid or a final and
non-appealable order of a court having jurisdiction or an order of the AMF,
Miranda shall not redeem the Rights or otherwise waive, amend, suspend the
operation of or terminate either of the Shareholder Rights Plan without the
prior written consent of Belden, not to be unreasonably withheld or delayed.

 

  (d)

Pre-Acquisition Reorganization: (a) Miranda agrees that, upon the written
request by Belden, Miranda shall, and shall cause each Miranda subsidiary to, at
the expense of Belden, (i) effect such reorganizations of Miranda or the Miranda
subsidiaries’ business, operations and assets or such other transactions as
Belden may request, acting reasonably (each a “Pre-Acquisition Reorganization”)
and (ii) co-operate with Belden and its advisors in order to determine the
nature of the Pre-Acquisition Reorganizations that might be undertaken and the
manner in which they might most effectively be undertaken; provided, however,
that neither Miranda nor any Miranda subsidiary need affect any Pre-Acquisition
Reorganization which, in the opinion of Miranda, acting reasonably, (A) would
require the approval of the Miranda Shareholders, (B) would be prejudicial to
Miranda, any Miranda subsidiary or the Miranda Shareholders in any respect,
(C) would reduce the consideration payable under the Offer (D) would interfere
with the ongoing operations of Miranda or any Miranda subsidiary, (E) unless
agreed by Miranda, would

 

- 21 -



--------------------------------------------------------------------------------

  require any filing with, notification to or approval of any Governmental
Entity or third party prior to the Expiry Time, (F) would require Miranda or any
Miranda subsidiary to contravene any applicable Laws or its respective
organizational documents or any contract, (G) would result in Taxes being
imposed on, or other adverse Tax consequences to, the Miranda Shareholders
generally that is incrementally greater than the Taxes imposed on or other
consequences to the Miranda Shareholders in connection with the completion of
the Offer in the absence of such Pre-Acquisition Reorganization, or (H) would
impede or materially delay the completion of the Offer. Furthermore, any such
Pre-Acquisition Reorganization shall not become effective until immediately
prior to the Take-Up following the satisfaction or waiver of all conditions
precedent to completion of the Offer. Belden and the Acquiror acknowledge and
agree that no Pre-Acquisition Reorganization shall be considered in determining
whether a representation, warranty or covenant of Miranda hereunder has been
breached. Belden shall provide written notice to Miranda of any proposed
Pre-Acquisition Reorganization at least ten (10) business days prior to the
Take-Up. Upon receipt of such notice, Belden and Miranda shall work
co-operatively and use commercially reasonable efforts to prepare prior to the
Take-Up all documentation necessary and do all such other acts and things as are
necessary to give effect to such Pre-Acquisition Reorganization, provided that
such cooperation shall not require any director, officer, employee or agent of
Miranda or any Miranda subsidiary to take any action in any capacity other than
as a director, officer, employee or agent of Miranda or a Miranda subsidiary.
Belden and the Acquiror shall indemnify Miranda, the Miranda subsidiaries and
their respective officers, directors, employees, agents, advisors and
representatives from and against any and all liabilities, losses, damages,
claims, costs, expenses, interest, awards, judgements and penalties suffered or
incurred by any of them in connection with or as a result of any Pre-Acquisition
Reorganization; and (b) If the Acquiror does not effect the Take-Up, Belden
shall pay the implementation costs of the Pre-Acquisition Reorganization and any
direct or indirect costs and liabilities of Miranda and the Miranda
subsidiaries, including employment costs, Taxes and liabilities as well as any
costs, taxes and liabilities that may be incurred to unwind any such
Pre-Acquisition Reorganization (including actual out-of-pocket costs and
expenses for filing fees and external counsel).

4.4 Covenants of Belden and the Acquiror

 

  (a) Belden shall and shall cause its subsidiaries and affiliates to perform
all obligations of a commercially reasonable nature required to be performed by
Belden or any of its subsidiaries under this Agreement, co-operate with Miranda
in connection therewith, and do all such other acts and things as may be
reasonably necessary in order to consummate and make effective, as soon as
reasonably practicable, the transactions contemplated in this Agreement and,
without limiting the generality of the foregoing, Belden, shall and where
appropriate shall cause its subsidiaries to:

 

  (i) use commercially reasonable efforts to defend, in consultation with
Miranda, all lawsuits or other legal, regulatory or other proceedings to which
it is a party challenging or affecting this Agreement or the consummation of the
transactions contemplated hereby and by the Offer and any Subsequent Acquisition
Transaction;

 

  (ii) use commercially reasonable efforts to have lifted or rescinded any
injunction or restraining order relating to Belden or the Acquiror or other
order which may adversely affect the ability of the parties to consummate the
transactions contemplated hereby and by the Offer and any Subsequent Acquisition
Transaction;

 

- 22 -



--------------------------------------------------------------------------------

  (iii) comply promptly with all requirements which applicable Laws may impose
on Belden or the Acquiror with respect to the transactions contemplated hereby
and by the Offer and any Subsequent Acquisition Transaction; and

 

  (iv) effect all necessary registrations, filings and submissions of
information required by Governmental Entities from Belden or the Acquiror or any
of their subsidiaries relating to the Offer.

 

  (b) The Acquiror shall provide true and complete copies of any lock-up
agreement or escrow, exclusivity or similar agreement the Acquiror enters into
with any Miranda Shareholder in connection with the Offer to Miranda.

 

  (c) Belden covenants and agrees that, unless Miranda agrees otherwise in
writing, Belden shall use commercially reasonable efforts to cause the Acquiror
to consummate the Offer, subject only to the terms and conditions hereof and
thereof.

4.5 Belden Guarantee of Performance of the Acquiror

Belden hereby unconditionally and irrevocably guarantees, and covenants and
agrees to be jointly and severally liable with the Acquiror, as principal
obligor, for the due and punctual performance of each and every obligation of
the Acquiror under or relating to the Offer and the other transactions
contemplated by this Agreement, including the payment of the aggregate Offer
Price payable under the Offer.

4.6 Covenants Regarding Non-Solicitation

 

  (a) Except as otherwise provided in this Section 4.6 , Miranda shall not, and
shall cause each of its subsidiaries not to, directly or indirectly, through any
officer, director, agent or representative of Miranda or any of its subsidiaries
or affiliates:

 

  (i) make, solicit, initiate, knowingly encourage, continue or otherwise
facilitate (including by way of furnishing information, permitting any visit to
any facilities or properties of Miranda or any Miranda subsidiary or entering
into any form of agreement, arrangement or understanding) the initiation of any
inquiries, proposals or offers regarding an Acquisition Proposal;

 

  (ii) engage or participate in any discussions or negotiations regarding any
Acquisition Proposal, provided that, for greater certainty, Miranda may
(A) advise any Person requesting access to information with respect to Miranda
or any of its subsidiaries that such access cannot be provided except in
accordance with the terms of this Agreement; and (B) advise any Person making an
unsolicited Acquisition Proposal that such Acquisition Proposal does not
constitute a Superior Proposal when the Miranda Board has so determined;

 

  (iii) withdraw, modify, change or qualify, or propose publicly to withdraw,
modify, change or qualify, in any manner adverse to Belden or the Acquiror, the
approval of the Miranda Board or any committee thereof of this Agreement or the
recommendation of the Miranda Board or any committee thereof that Miranda
Shareholders accept the Offer; or

 

  (iv) approve, recommend or remain neutral with respect to, or propose publicly
to approve, recommend or remain neutral with respect to, any Acquisition
Proposal (it being understood that publicly taking no position or a neutral
position with respect to an Acquisition Proposal until ten (10) calendar days
following the public announcement of such Acquisition Proposal shall not be
considered a violation of this Section 4.6(a)(iv));

 

- 23 -



--------------------------------------------------------------------------------

  (v) release any Person from or waive, or fail to enforce on a timely basis or
otherwise forbear the enforcement of, any confidentiality or standstill
agreement with any Person (A) except to allow such Person to confidentially
propose to the Miranda Board an unsolicited Acquisition Proposal or otherwise
make a Superior Proposal, and (B) provided that any automatic release or deemed
waiver from the standstill provisions of any such agreement in accordance with
its terms shall not constitute a breach of this Section 4.6(a)(v);

 

  (vi) accept or enter into, or publicly propose to accept or enter into, any
letter of intent, agreement in principle, agreement, arrangement, understanding
or undertaking related to any Acquisition Proposal.

 

  (b) Miranda shall, and shall cause the officers, directors and representatives
of Miranda and its subsidiaries to, cease immediately all current discussions
and negotiations regarding any proposal that constitutes, or may reasonably be
expected to lead to, an Acquisition Proposal and, in connection therewith,
Miranda shall discontinue access to any other Persons to any data rooms (virtual
or otherwise) made available by and under the control of Miranda. Within three
Business Days following the date of this Agreement (or, where Section 4.6(a)(iv)
is applicable, promptly following the end of the Diligence Period), Miranda
shall request to the extent permitted under the applicable confidentiality and
standstill agreement the return or destruction of all information provided to
any Persons who have entered into a confidentiality and standstill agreement
with Miranda relating to any potential Acquisition Proposal and shall use
commercially reasonable efforts to ensure that such requests are honoured in
accordance with the terms of such confidentiality and standstill agreements.

 

  (c) Miranda shall not, directly or indirectly, through any officer, director,
agent or representative of Miranda or any of its subsidiaries or affiliates,
offer or commit to pay or pay any fee to any Person or assume or agree to
reimburse the expenses of any Person as an inducement to the making of or
otherwise in connection with any Acquisition Proposal.

 

  (d) Miranda shall, as promptly as practicable (and in any event within 24
hours after it has received any proposal, inquiry, offer or request), notify
Belden, at first orally and then in writing, of any proposal, inquiry, offer or
request relating to or constituting an Acquisition Proposal or which could
reasonably be expected to lead to an Acquisition Proposal, or any amendments to
the foregoing, or any request for non-public information relating to Miranda or
any subsidiary in connection with an Acquisition Proposal or for access to the
properties, books or records of Miranda or any subsidiary by any Person that
informs Miranda or such subsidiary that it is considering making, or has made,
an Acquisition Proposal, or any amendments thereto. Such notice shall include a
copy of any written proposal and if the proposal is not in written form, a
description of the material terms and conditions of any proposal, the identity
of the Person making such proposal, inquiry or contact and, in all cases,
provide such details of the proposal, inquiry, contact, discussions or
negotiations as Belden may reasonably request. Miranda shall keep Belden
informed of the status, including any change to any of the terms, of any such
Acquisition Proposal or inquiry and will respond promptly to all inquiries by
Belden with respect thereto.

 

- 24 -



--------------------------------------------------------------------------------

  (e) Notwithstanding Section 4.6(a) or any other provision of this Agreement,
following the receipt by Miranda of a written Acquisition Proposal (including an
amendment, change or modification to an Acquisition Proposal made prior to the
date hereof) that was not solicited after the date hereof in contravention of
Sections 4.6(a) through 4.6(c) and did not otherwise involve any contravention
of Sections 4.6(a) through 4.6(c), then the Miranda Board may:

 

  (i) contact the Person making such Acquisition Proposal and its
representatives for the sole purpose of clarifying the terms and conditions of
such Acquisition Proposal and the likelihood of its consummation so as to
determine whether such Acquisition Proposal is, or could reasonably be expected
to lead to, a Superior Proposal; and

 

  (ii) if the Miranda Board determines, after consultation with its outside
legal counsel and financial advisors, that such Acquisition Proposal is, or
could reasonably be expected to lead to, a Superior Proposal and that the
failure to take the relevant action would be inconsistent with the fiduciary
duties of the Miranda Board:

 

  (A) provide the Person making such Acquisition Proposal and its
representatives with access to information regarding Miranda for a period of no
more than five Business Days (the “Diligence Period”); and

 

  (B) engage in discussions and negotiations with respect to the Acquisition
Proposal with the Person making such Acquisition Proposal and its
representatives;

provided that (i) Miranda first enters into a confidentiality agreement with
such Person, the terms of which are no less favourable in the aggregate to
Miranda than the Confidentiality Agreement and includes a standstill provision
that restricts such Person from announcing its intention to acquire, or
acquiring any securities or assets of Miranda or any subsidiary without the
approval of Miranda for a period of not less than one year from the date of such
confidentiality agreement (provided that no such confidentiality and standstill
agreement shall prevent such Person from making, pursuing or completing an
Acquisition Proposal in accordance with Sections 4.6 and 4.7), (ii) Miranda
sends a copy of such confidentiality agreement to Belden promptly following its
execution and (iii) Belden is promptly provided with a list of, and access to
(to the extent not previously provided to Belden), the information provided to
such Person; and (iv) as of the end of the Diligence Period, unless such Person
has made a Superior Proposal, Miranda shall comply with Section 4.6(b) with
respect to such Person.

 

  (f) Miranda shall ensure that its officers and directors and its subsidiaries
and affiliates and their respective officers and directors and any
representatives retained by it or its subsidiaries and affiliates in connection
herewith are aware of the provisions of this Section 4.6, and it shall be
responsible for any breach of this Section 4.6 by its and its subsidiaries’ and
affiliates’ respective officers, directors or representatives.

4.7 Superior Proposal Notice; Right to Match

 

  (a)

Notwithstanding Section 4.6(a), Section 4.6(d) and Section 4.6(e) or any other
provision of this Agreement, but subject to the Acquiror’s rights under
Section 6.3 and Section 6.5, Miranda may terminate this Agreement and the
Miranda Board may accept, approve or recommend, and Miranda may enter into any
agreement (in addition to any confidentiality and standstill agreement
contemplated by Section 4.6(e)), understanding

 

- 25 -



--------------------------------------------------------------------------------

  or arrangement in respect of, an Acquisition Proposal (including in each case
an amendment, change or modification to an Acquisition Proposal made prior to
the date hereof), and the Miranda Board may withdraw, modify or qualify its
approval or recommendation of the Offer and recommend or approve such
Acquisition Proposal (including in each case an amendment, change or
modification to an Acquisition Proposal made prior to the date hereof), at any
time prior to the Expiry Time, if and only if:

 

  (i) it has complied with its obligations under Sections 4.6 and 4.7 including
providing Belden with a copy of the Acquisition Proposal document (and, if
applicable, a copy of any proposed agreement relating to such Acquisition
Proposal), as well as a written notice from the Miranda Board regarding the
value in financial terms that the Miranda Board determined upon advice of its
financial advisors should be ascribed to any non-cash consideration offered
under such Acquisition Proposal;

 

  (ii) the Miranda Board has determined, after consultation with its outside
legal counsel and financial advisors, that such Acquisition Proposal is a
Superior Proposal and that the failure to take the relevant action would be
inconsistent with its fiduciary duties;

 

  (iii) Miranda has delivered written notice to Belden of the determination of
the Miranda Board that the Acquisition Proposal is a Superior Proposal and of
the intention of the Miranda Board to approve or recommend such Superior
Proposal and/or of Miranda to enter into an agreement with respect to such
Superior Proposal, together with a copy of such agreement (the “Superior
Proposal Notice”);

 

  (iv) at least five Business Days have elapsed since the later of the (A) date
the Superior Proposal Notice was received by Belden, and (B) date Belden
received a copy of such Acquisition Proposal, which five Business Day period is
referred to herein as the “Right to Match Period”;

 

  (v) if Belden and the Acquiror have offered to amend the terms of the Offer
and this Agreement during the Right to Match Period pursuant to Section 4.7(b),
the Miranda Board has determined, after consultation with its outside legal
counsel and financial advisors, that such Acquisition Proposal continues to be a
Superior Proposal when assessed against the Offer as it is proposed to be
amended as at the termination of the Right to Match Period; and

 

  (vi) Miranda has paid the Termination Fee pursuant to Section 6.5(a)(ii) and
Miranda terminates this Agreement pursuant to Section 6.3(j).

 

  (b) During the Right to Match Period, Belden and the Acquiror will have the
right, but not the obligation, to offer to amend the terms of the Offer and this
Agreement. The Miranda Board will review any such offer by Belden and the
Acquiror to amend the terms of the Offer and this Agreement in order to
determine, in good faith in the exercise of its fiduciary duties, whether
Belden’s and the Acquiror’s offer to amend the Offer and this Agreement, upon
its acceptance, would result in the applicable Acquisition Proposal ceasing to
be a Superior Proposal when assessed against the Offer as it is proposed to be
amended as at the termination of the Right to Match Period. If the Miranda Board
determines and advises Belden in writing that the applicable Acquisition
Proposal would cease to be a Superior Proposal when assessed against the Offer
as it is proposed to be amended as at the termination of the Right to Match
Period, Belden and the Acquiror will amend the terms of the Offer and Miranda,
Belden and the Acquiror shall enter into an amendment to this Agreement
reflecting the offer by Belden and the Acquiror to amend the terms of the Offer
and this Agreement.

 

- 26 -



--------------------------------------------------------------------------------

  (c) The Miranda Board will promptly reaffirm its recommendation of the Offer
by press release after (i) any Acquisition Proposal is publicly announced or
made and the Miranda Board determines it is not a Superior Proposal or (ii) the
Miranda Board determines that a proposed amendment to the terms of the Offer
pursuant to Section 4.7(b) would result in an Acquisition Proposal not being a
Superior Proposal when assessed against the Offer as it is proposed to be
amended as at the termination of the Right to Match Period, and Belden and the
Acquiror have so amended the terms of the Offer in accordance with
Section 4.7(b). Belden and the Acquiror will be given a reasonable opportunity
to review and comment on the form and content of any such press release.

 

  (d) Each successive amendment to any Acquisition Proposal that results in an
increase in, or modification of, the consideration to be received by the Miranda
Shareholders will constitute a new Acquisition Proposal for purposes of this
Section 4.7(b), and Belden shall be afforded a new Right to Match Period in
respect of such new Acquisition Proposal.

 

  (e) Nothing in this Agreement shall prevent the Miranda Board from responding
as required by applicable Laws (including through a directors’ circular) to an
Acquisition Proposal in a manner consistent with this Section 4.7(e) or from
calling and holding in a manner consistent with this Section 4.7(e) a meeting of
Miranda Shareholders requisitioned by Miranda Shareholders pursuant to the QBCA
or ordered to be held by a court pursuant to the QBCA. Further, nothing in this
Agreement shall prevent the Miranda Board from making any disclosure to the
Miranda Shareholders if the Miranda Board, acting in good faith and upon the
advice of outside legal counsel, shall have first determined that the failure to
make such disclosure would be inconsistent with the fiduciary duties of the
Miranda Board or such disclosure is otherwise required under applicable Laws;
provided that, notwithstanding that the Miranda Board may otherwise be permitted
to respond to an Acquisition Proposal, call or hold such shareholder meeting or
make such disclosure, neither the Miranda Board nor any committee thereof shall
be permitted to withdraw, modify, change or qualify its approval or
recommendation of the Offer in any manner adverse to Belden or the Acquiror or
make other disclosure inconsistent with such approval or recommendation, other
than in accordance with Section 4.7(a).

 

  (f) Any information provided by Miranda to Belden or the Acquiror pursuant to
Section 4.7 or pursuant to Section 4.6 shall constitute “Information” under
Section 4.8. Until termination of this Agreement in accordance with its terms
and until payment of the Termination Fee contemplated by Section 6.5, as
applicable, Miranda shall continue to perform its obligations under this
Agreement.

4.8 Access to Information

 

  (a)

Subject to this Section 4.8(a) and applicable Laws, upon reasonable notice, and
strictly for purposes of business integration, Miranda shall (and shall cause
each of its subsidiaries to) afford to Belden and the Acquiror and their
officers, employees, counsel, accountants and other authorized representatives
and advisors (including, for greater certainty, any investment banker, lawyer or
accountant) (“Representatives”) access, during normal business hours from the
date hereof and until the earlier of the Expiry Time or the termination of this
Agreement, to Miranda’s and its subsidiaries’ properties, books, contracts and
records as well as to its management personnel (and to its property

 

- 27 -



--------------------------------------------------------------------------------

  managers and their personnel, who shall be instructed to co-operate), and,
during such period, Miranda shall (and shall cause each of its subsidiaries and
property managers to) furnish promptly to the other Party all information
concerning it and its subsidiaries’ businesses, properties and personnel as
Belden may reasonably request.

 

  (b) The parties acknowledge that the information provided to them under
Section 4.8(a) above will be non-public and/or proprietary in nature (the
“Information”) and will be subject to the terms of the Confidentiality
Agreement. For greater certainty, the provisions of the Confidentiality
Agreement shall survive the termination of this Agreement, provided that the
obligations of Belden under the Confidentiality Agreement and the obligations of
Belden and the Acquiror under Section 4.8(a) shall terminate upon the successful
completion of the Offer notwithstanding anything to the contrary contained
therein or herein.

4.9 Indemnification; Insurance

 

  (a) All rights to indemnification and exculpation from liabilities for acts or
omissions occurring at or prior to the Effective Time and rights to advancement
of expenses relating thereto now existing in favour of any past or present
director or officer of Miranda or any of its subsidiaries (the “Indemnified
Persons”) as provided in the constating documents of Miranda or any of its
subsidiaries or any indemnification contract or agreement between such
Indemnified Person and Miranda or any of its subsidiaries, in each case, that is
disclosed in the Miranda Disclosure Letter shall survive the Effective Time and
shall not be amended, repealed or otherwise modified in any manner that would
adversely affect any right thereunder of any such Indemnified Person.

 

  (b) Without limiting the right of Miranda to do so prior to the Effective
Time, Belden and the Acquiror hereby agree to cause Miranda to secure directors’
and officers’ liability insurance coverage by not later than the Effective Time
from a reputable and financially sound insurance carrier and containing terms
and conditions no less advantageous to the directors and officers of Miranda or
any of its subsidiaries than those contained in Miranda’s policy in effect on
the date hereof for the current and former directors and officers of Miranda and
its subsidiaries on a six year “trailing” (or “run-off”) basis with respect to
any claim related to any period of time at or prior to the Effective Time;
provided, however, that Belden and the Acquiror will not be required, in order
to maintain or cause to be maintained such directors’ and officers’ liability
insurance, to pay an annual premium in excess of 300% of the cost of the
existing policy as disclosed in writing to Belden before the date of this
Agreement; and provided further that, if equivalent coverage cannot be obtained
or can only be obtained by paying an annual premium in excess of 300% of such
amount, Belden and the Acquiror shall only be required to obtain or cause to be
obtained as much coverage as can be obtained by paying an annual premium equal
to 300% of such amount. If for any reason such trailing policy is not available,
then Belden and the Acquiror agree that for the entire period from the Effective
Time until six years after the Effective Time, Belden and the Acquiror will
cause Miranda and its subsidiaries or any successor to Miranda and its
subsidiaries to maintain Miranda’s and its subsidiaries’ current directors’ and
officers’ liability insurance policy or equivalent insurance, in either case
from a reputable and financially sound insurance carrier and containing terms
and conditions no less advantageous to the directors and officers of Miranda and
its subsidiaries (with respect to their acting as directors or officers thereof)
than those contained in the policy in effect on the date hereof, for all current
and former directors and officers of Miranda and its subsidiaries covering
claims made prior to or within six years after the Effective Time.

 

- 28 -



--------------------------------------------------------------------------------

  (c) If Miranda, its subsidiaries or any of their respective successors or
assigns shall (i) amalgamate, consolidate with or merge or wind-up into any
other Person and shall not be the continuing or surviving corporation or entity
or (ii) transfer all or substantially all of its properties and assets to any
Person, then, and in each such case, proper provisions shall be made so that the
successors and assigns of any such entity shall assume all of the obligations
set forth in this Section 4.9.

 

  (d) The provisions of this Section 4.9 are (i) intended for the benefit of the
directors, officers and employees of Miranda and its subsidiaries and all
present and former directors and officers of Miranda and its subsidiaries, as
and to the extent applicable in accordance with their terms, and shall be
enforceable by each of such persons and his or her heirs, executors,
administrators and other legal representatives (collectively, the “Third Party
Beneficiaries”) and Miranda shall hold the rights and benefits of this
Section 4.9 in trust for and on behalf of the Third Party Beneficiaries and
Miranda hereby accepts such trust and agrees to hold the benefit of and enforce
performance of such covenants on behalf of the Third Party Beneficiaries, and
(ii) are in addition to, and not in substitution for, any other rights that the
Third Party Beneficiaries may have by contract or otherwise. Furthermore, this
Section 4.9 shall survive the termination of this Agreement as a result of the
occurrence of the Effective Time

4.10 No Personal Liability

No director or officer of Belden or the Acquiror shall have any personal
liability whatsoever to Miranda or any third party beneficiary under this
Agreement or any other document delivered in connection with the Contemplated
Transactions on behalf of Belden or the Acquiror. No director or officer of
Miranda shall have any personal liability whatsoever to Belden or the Acquiror
under this Agreement or any other document delivered in connection with the
Contemplated Transactions on behalf of Miranda, other than any personal
liability which might arise from a failure to comply with the Lock-Up Agreements
(to the extent such director or officer is a party thereto).

4.11 Anti-Dilution

For greater certainty, for the purposes of this Agreement, the term “Miranda
Shares” shall include all shares or other securities into which Miranda Shares
may be, after the date hereof, converted into, exchanged for or otherwise
changed into pursuant to any liquidation, dissolution, recapitalization, merger,
reorganization, amalgamation, amendment to the Miranda’s articles, extraordinary
dividend, or other business combination involving Miranda prior to the Expiry
Time, and shall also include any and all dividends of cash, securities or other
property paid on such Miranda Shares on or after the date hereof.

4.12 Outstanding Stock Options

 

  (a) The Miranda Board shall resolve (i) to accelerate the vesting of all
Options, (ii) to permit the exercise, on a cashless basis, of all Options
conditional upon, and immediately prior to, Take-Up, and (iii) to accelerate the
expiry date for all unexercised Options so that any unexercised Options shall
expire upon Take-Up, in each case with such resolutions being effective prior to
the initial scheduled Expiry Date of the Offer.

 

  (b)

Belden and the Acquiror acknowledge and agree that (i) holders of Options will
be permitted to tender Miranda Shares issuable upon the exercise thereof to the
Offer and for such purpose to exercise their Options (on a cashless basis) and
in a manner acceptable to Belden, acting reasonably, conditional upon, and
immediately prior to, Take-Up, and (ii) all Miranda Shares that are to be issued
pursuant to any such conditional exercise shall be accepted as validly tendered
under the Offer, provided that the holders of such Options

 

- 29 -



--------------------------------------------------------------------------------

  otherwise validly accept the Offer in accordance with its terms with respect
to such Miranda Shares. On the conditional exercise of Options, provided that
the Miranda Shares acquired thereunder are tendered to the Offer, the holder
shall direct the Acquiror in writing (in a form acceptable to the Acquiror,
acting reasonably) to pay to Miranda from the proceeds of sale of such Miranda
Shares otherwise payable to the Option holder for remittance to the relevant tax
authority an amount (the “Withholding Amount”) sufficient to satisfy all
applicable income tax and other source deductions arising on the exercise of the
Options. The Withholding Amount shall be determined by Miranda provided that
Miranda shall consult with Belden and the Acquiror with respect to the manner in
which Withholding Amounts are to be determined.

 

  (c) The foregoing treatment of Options shall be described in the Miranda
Circular.

4.13 SARs

Miranda will cause all unexercised SARs to become immediately exercisable at the
exercise price established by the Miranda Board at the time of their grant.
Miranda will allow the remittance for cancellation of any and all “in-the-money”
SARs that are outstanding under the SAR Plan, by those holders who have
“in-the-money” SARs and who choose to do so in accordance with paragraph 2 of
the SAR Plan, in consideration for a cash payment equal to the difference
between the consideration per Miranda Share payable under the Offer and the
exercise price established by the Miranda Board at the time of their grant,
conditional upon, and immediately prior to, Take-Up. Miranda agrees to terminate
the SAR Plan effective as of the Expiry Time, conditional upon, and immediately
prior to, Take-Up.

4.14 DSUs and RSUs

Miranda will take all necessary steps under the 2010 RSU Plan and the Miranda
Long Term Incentive Plan and make all amendments to such plans as are necessary
to cause all Miranda RSUs and Miranda DSUs to be cancelled or paid out by
Miranda to participants under the 2010 RSU Plan and the Miranda Long Term
Incentive Plan at a price determined in accordance with such plans and shall
cancel the 2010 RSU Plan and the Miranda Long Term Incentive Plan effective as
of the Expiry Time, the whole conditional upon, and immediately prior to,
Take-Up.

4.15 Termination of the Offer

Upon any exercise of termination rights pursuant to Section 6.3, the Acquiror
shall, subject to applicable Laws, terminate and withdraw the Offer or take
actions to the same effect.

4.16 Required Securities Laws Approvals

Belden and the Acquiror will promptly take such action, including obtaining any
exemption orders, consents or approvals, or filing any such documents as may be
required under applicable Securities Laws, to permit the Acquiror to make the
Offer and perform each of its obligations hereunder, and Miranda shall
co-operate in good faith in connection with any such action by Belden and the
Acquiror.

ARTICLE 5

NOTICE AND CURE

5.1 Notice and Cure Provisions

Belden and the Acquiror on one hand and Miranda on the other hand will give
prompt notice to the other of the occurrence, or failure to occur, at any time
from the date hereof until the date on which the Expiry Time occurs, of any
event or state of facts of which it is aware which occurrence or failure would,
or would be reasonably likely to:

 

- 30 -



--------------------------------------------------------------------------------

  (a) cause any of its representations or warranties contained herein to be
untrue or inaccurate on the date hereof or on the date on which the Expiry Time
occurs (without giving effect to, applying or taking into consideration any
materiality or Material Adverse Effect qualification already contained within
such representation or warranty); or

 

  (b) result in the failure in any material respect to comply with or satisfy
any covenant, condition or agreement to be complied with or satisfied by it on
or prior to the date on which the Expiry Time occurs.

ARTICLE 6

AMENDMENT AND TERMINATION

6.1 Amendment

This Agreement may, at any time and from time to time prior to the Expiry Time,
be amended by mutual written agreement of the parties hereto.

6.2 Understanding Regarding Proposed Amendments

The parties agree that if Belden proposes any amendment or amendments to this
Agreement or to the Offer, or proposes an alternative transaction (such as a
plan of arrangement or amalgamation) whereby Belden or a subsidiary of Belden
would effectively acquire all of the Miranda Shares within approximately the
same time periods and on economic terms (including at least the same amount and
form of consideration per Miranda Share) and other terms and conditions
(including, without limitation, tax treatment) and having consequences to
Miranda and the Miranda Shareholders that, in the opinion of Miranda, acting
reasonably, are equivalent to or better than those contemplated by this
Agreement (an “Alternative Transaction”), Miranda will support undertaking and
completion of such Alternative Transaction in the same manner as the Offer and
shall otherwise fulfill its covenants contained in this Agreement in respect of
such Alternative Transaction, provided any such Alternative Transaction shall
not be subject to a financing condition, and further provided that it can be
effected subject to applicable Laws and the rights of the Miranda Shareholders.
In the event of any proposed Alternative Transaction, the references in this
Agreement to the Offer shall be deemed to be changed to “Alternative
Transaction” with necessary modifications and all terms, covenants,
representations and warranties of this Agreement (with the adjustments necessary
to reflect the Alternative Transaction) shall be and shall be deemed to have
been made in the context of the Alternative Transaction and, if requested by
Belden, Miranda shall execute and deliver either an arrangement agreement in a
customary form and consistent with the commercial terms of this Agreement or
such other agreement giving effect to and evidencing such amendment as may be
reasonably required as a result of such modification and adjustments.

6.3 Termination

This Agreement may be terminated at any time prior to the Effective Time:

 

  (a) by mutual written consent of Belden, the Acquiror and Miranda;

 

  (b) by Miranda, if the Acquiror does not mail the Offer by the Latest Mailing
Time (other than as a result of a default or breach by Miranda of a material
covenant or obligation hereunder) or if the Offer (or any amendment thereto
other than as permitted hereunder or as has been mutually agreed by the parties)
does not conform in all material respects with the description of the Offer in
this Agreement and such non-conformity is not cured within five Business Days
from the date of receipt by Belden of written notice to that effect from
Miranda;

 

- 31 -



--------------------------------------------------------------------------------

  (c) by the Acquiror on or after the Latest Mailing Time, if any condition to
making the Offer for the Acquiror’s benefit is not satisfied or waived by such
date;

 

  (d) by the Acquiror if the Minimum Tender Condition or any other condition of
the Offer shall not be satisfied or waived at the Expiry Time of the Offer, as
such Expiry Time may be extended by the Acquiror in its sole discretion or as
requested pursuant hereto, and the Acquiror shall not elect to waive such
condition;

 

  (e) by Miranda or the Acquiror, if the Acquiror does not take up and pay for
the Miranda Shares tendered pursuant to the Offer by the Outside Date, provided
that the right to terminate this Agreement pursuant to this clause shall not be
available to the Party seeking to terminate if any action of such Party or its
affiliates, or any failure of such Party or its affiliates to perform any of its
obligations under this Agreement required to be performed by it, shall have
resulted in a condition contained in Schedule A not having been satisfied prior
to the Outside Date;

 

  (f) by Miranda or the Acquiror, if:

 

  (i) any court of competent jurisdiction or other Governmental Entity shall
have issued an order, decree or ruling enjoining or otherwise permanently
prohibiting or restraining any of the Contemplated Transactions, including the
Offer and any Subsequent Acquisition Transaction and such order, decree or
ruling has become final and non-appealable, provided that if the Acquiror is
seeking to terminate this Agreement pursuant to this Section 6.3(f), it shall
have used all commercially reasonable efforts to remove such order, decree,
ruling or injunction; or

 

  (ii) any litigation or other proceeding is pending or has been threatened to
be instituted by any Person or Governmental Entity, which, in the good faith
judgment of the Acquiror, could reasonably be expected to result in a decision,
order, decree or ruling which enjoins, prohibits, grants damages in a material
amount in respect of, or materially impairs the benefits of, any Contemplated
Transactions;

 

  (g) by Miranda, if Belden or the Acquiror shall have breached, or failed to
comply with, any of its covenants or obligations under this Agreement in any
material respect, or if any representation or warranty of Belden or the Acquiror
contained in this Agreement shall have become inaccurate in any material respect
provided that: (A) Belden and the Acquiror shall be provided with prompt written
notice of such breach, non-compliance or inaccuracy and shall have 10 Business
Days from receipt of such notice to cure such breach, non-compliance or
inaccuracy; and (B) the collective effect of all such breaches, non-compliance
and/or inaccuracies would prevent the completion of the Offer by the Outside
Date;

 

  (h)

by the Acquiror, if (i) Miranda or any of its Representatives breached any
covenant or obligation in Section 4.6 or Section 4.7, or (ii) Miranda shall have
breached, or failed to comply with, any of its other covenants or obligations
under this Agreement in any material respect, or if any representation or
warranty of Miranda contained in this Agreement shall have become inaccurate in
any material respect; provided that, in the case of clause (ii) above only:
(A) Miranda shall be provided with prompt written notice of such breach,
non-compliance or inaccuracy and shall have 10 Business Days from

 

- 32 -



--------------------------------------------------------------------------------

  receipt of such notice to cure such breach, non-compliance or inaccuracy; and
(B) the collective effect of all such breaches, non-compliance and/or
inaccuracies shall have a Material Adverse Effect on Miranda or otherwise
prevent the completion of the Offer by the Outside Date;

 

  (i) by the Acquiror, if:

 

  (i) the Miranda Board fails to promptly publicly reaffirm its approval of, and
recommend, the Offer in a circumstance contemplated by Section 4.7;

 

  (ii) the Miranda Board or any committee thereof withdraws, modifies, changes
or qualifies its approval or recommendation of the Offer in any manner adverse
to Belden or the Acquiror or remains neutral beyond the ten calendar day period
set out in Section 4.6(a)(iv) in respect of an Acquisition Proposal;

 

  (iii) the Miranda Board or any committee thereof recommends or approves, or
publicly proposes to recommend or approve, an Acquisition Proposal; or

 

  (iv) Miranda or the Miranda Board fails to take any action required under
Section 2.6 with respect to the Shareholder Rights Plan; and

 

  (j) by Miranda in order to enter into an agreement with any Person in respect
of a Superior Proposal (other than a confidentiality agreement referred to in
Section 4.6(e)), provided that Miranda shall have previously or concurrently
paid the Termination Fee specified in Section 6.5(a)(ii).

6.4 Effect of Termination

For greater certainty, the parties agree that the compensation or damages to be
received pursuant to Section 6.5 of this Agreement is the sole remedy in
compensation or damages of the Party receiving such payment; provided, however,
that nothing contained in this Section 6.4, and no payment of an amount under
Section 6.5 of this Agreement, shall relieve or have the effect of relieving any
Party in any way from liability for damages incurred or suffered by a Party as a
result of an intentional breach of this Agreement, including the intentional
making of a misrepresentation in this Agreement (including the Schedules
hereto). Nothing herein shall preclude a Party from seeking injunctive relief to
restrain any breach or threatened breach of the covenants or agreements set
forth in this Agreement or otherwise to obtain specific performance of any such
covenants or agreements, without the necessity of posting bond or security in
connection therewith.

6.5 Termination Fee

 

  (a) If:

 

  (i) the Acquiror shall exercise its termination rights pursuant to
Section 6.3(h)(i) or Section 6.3(i);

 

  (ii) Miranda shall exercise its termination rights pursuant to Section 6.3(j);
or

 

  (iii) in a case where neither (i) nor (ii) above is applicable, if the
Acquiror shall exercise its termination rights pursuant to Section 6.3(d) or
Section 6.3(e) and:

 

  (A) following the date hereof and prior to the date on which this Agreement is
terminated, an Acquisition Proposal is publicly announced or made, or any Person
has publicly announced an intention to make an Acquisition Proposal; and

 

- 33 -



--------------------------------------------------------------------------------

  (B) either

 

  (1) an Acquisition Proposal is completed within 12 months following the date
of this Agreement, in which case the Termination Fee shall be paid to the
Acquiror concurrently with the completion of such Acquisition Proposal, or

 

  (2) an agreement in respect of an Acquisition Proposal (other than a
confidentiality or standstill agreement contemplated by Section 4.6(e)) is
entered into by Miranda within 12 months following the date of this Agreement
and such Acquisition Proposal is completed at any time after the date of this
Agreement, in which case the Termination Fee shall be paid to the Acquiror
concurrently with the completion of such Acquisition Proposal,

then in any such case Miranda shall pay to Belden a termination fee of
$19,154,790 (the “Termination Fee”) in immediately available funds to an account
designated by Belden. Such payment shall be due (i) in the case of the exercise
of termination rights specified in Section 6.5(a)(i) immediately upon
termination and, in the case of termination by Miranda pursuant to
Section 6.5(a)(ii), as a condition to termination, (ii) in the case of the
exercise of the termination rights specified in Section 6.5(a)(iii)(B)(1) or
6.5(a)(iii)(B)(2), concurrently with the completion of such Acquisition
Proposal. Under no circumstances shall Miranda be obligated to make more than
one payment pursuant to this Section 6.5.

For the purposes of Section 6.5(a)(iii), the term “Acquisition Proposal” shall
be read such that all references to “20% or more” in the definition of
Acquisition Proposal are references to “50.1% or more”.

 

  (b) Unless the Termination Fee is paid, the Acquiror shall be entitled to an
expense reimbursement payment of $1,000,000 (the “Expense Reimbursement”) if
this Agreement is terminated pursuant to Section 6.3(h)(ii), in which case the
Expense Reimbursement will be paid to the Acquiror (or an assignee) promptly
upon, and in any event within two Business Days of, such termination, except in
a circumstance where Miranda is entitled to terminate this Agreement pursuant to
Section 6.3(g), in which event no Expense Reimbursement will be payable
hereunder.

 

  (c) Any obligation to make a payment as a result of this Section 6.5 shall
survive the termination of this Agreement.

6.6 Liquidated Damages

Belden and the Acquiror acknowledge that, in the circumstances in which a
Termination Fee becomes payable pursuant to Section 6.5, such Termination Fee to
be paid represents payment of liquidated damages which are a genuine
pre-estimate of the damages which Belden and the Acquiror will suffer or incur
as a result of the event giving rise to such damages and the resultant
termination of this Agreement and is not a penalty. Miranda irrevocably waives
any right it may have to raise a defence that any such liquidated damages are
excessive or punitive. Belden and the Acquiror agree that the payment of the
amount pursuant to Section 6.5 is the sole and exclusive remedy of Belden and
the Acquiror in respect of the events giving rise to the payment of the
Termination Fee.

 

- 34 -



--------------------------------------------------------------------------------

6.7 Remedies

The parties hereto acknowledge and agree that an award of money damages would be
inadequate for any breach of this Agreement by any Party or its representatives
and any such breach would cause the non-breaching Party irreparable harm.
Accordingly, the parties hereto agree that, in the event of any breach or
threatened breach of this Agreement by one of the parties, the non-breaching
Party will also be entitled, without the requirement of posting a bond or other
security, to such equitable relief, including injunctive relief and specific
performance. Such remedies will not be the exclusive remedies for any breach of
this Agreement but will be in addition to all other remedies available at Law or
equity to each of the parties.

ARTICLE 7

GENERAL

7.1 Notices

 

  (a) All notices and other communications which may or are required to be given
pursuant to any provision of this Agreement shall be given or made in writing
and shall be deemed to be validly given if served personally or by telecopy in
each case addressed to the particular Party at:

 

  (i) If to Miranda, at:

Miranda Technologies Inc.

3499 Douglas-B.-Floreani

St-Laurent, QC H4S 2C9

Attention: Strath Goodship

Telecopier No.: 514-333-9828

with a copy (which shall not constitute notice) to:

Osler, Hoskin & Harcourt LLP

1000 De La Gauchetière St. West, Suite 2100

Montreal, Québec H3B 4W5

Attention: Robert Yalden

Telecopier No.: 514-904-8101

 

  (ii) If to Belden at:

Belden Inc.

7733 Forsyth Blvd., Suite 800

St. Louis, MO 63105

Attention: Legal Department

Telecopier No.: 314-854-8001

with a copy (which shall not constitute notice) to:

 

- 35 -



--------------------------------------------------------------------------------

McCarthy Tétrault LLP

Suite 5300

Toronto Dominion Bank Tower

Toronto-Dominion Centre

Toronto, Ontario M5K 1E6

Attention: Jonathan Grant

Telecopier No.: 416-868-0673

 

  (iii) If to the Acquiror at:

Belden CDT (Canada) Inc.

1 First Canadian Place, 16th Floor

100 King Street West

Toronto, Ontario M5X 1G5

Attention: Legal Department

Telecopier No.: 314-854-8001

with a copy (which shall not constitute notice) to:

McCarthy Tétrault LLP

Suite 5300

Toronto Dominion Bank Tower

Toronto-Dominion Centre

Toronto, Ontario M5K 1E6

Attention: Jonathan Grant

Telecopier No.: 416-868-0673

or at such other address of which any Party may, from time to time, advise the
other parties by notice in writing given in accordance with the foregoing. The
date of receipt of any such notice shall be deemed to be the date of delivery or
telecopying thereof.

7.2 Assignment

This Agreement shall not be assigned by operation of Law or otherwise other than
as expressly permitted by this Agreement. This Agreement may be assigned by
Miranda with the prior written consent of Belden and the Acquiror and may be
assigned by Belden or the Acquiror with the prior written consent of Miranda.

7.3 Binding Effect

This Agreement shall be binding upon and shall enure to the benefit of the
parties hereto and their respective successors and permitted assigns and no
third party shall have any rights hereunder except as provided in Section 4.9.

 

- 36 -



--------------------------------------------------------------------------------

7.4 Waiver and Modification

Miranda, Belden and the Acquiror may waive or consent to the modification of, in
whole or in part, any inaccuracy of any representation or warranty made to them
hereunder or in any document to be delivered pursuant hereto and may waive or
consent to the modification of any of the covenants herein contained for their
respective benefit or waive or consent to the modification of any of the
obligations of the other parties hereto. Any waiver or consent to the
modification of any of the provisions of this Agreement, to be effective must be
in writing executed by the Party granting such waiver or consent. No waiver
shall operate as a waiver of any other matter whatsoever.

7.5 Further Assurances

Each Party hereto shall, from time to time, and at all times hereafter, at the
request of the other Party hereto, but without further consideration, do all
such further acts and execute and deliver all such further documents and
instruments as shall be reasonably required in order to fully perform and carry
out the terms and intent hereof, including assisting the other Party in seeking
and obtaining the Third Party Consents.

7.6 Expenses

The parties agree that all out-of-pocket expenses of the parties relating to the
transactions contemplated hereby, including legal fees, accounting fees,
financial advisory fees, regulatory filing fees, stock exchange fees, all
disbursements of advisors and printing and mailing costs, shall be paid by the
Party incurring such expenses.

7.7 Publicity

Belden and Miranda agree to make a joint news release with respect to this
Agreement and the transactions contemplated herein as soon as practicable after
the date hereof. Belden, the Acquiror and Miranda further agree that, from the
date hereof until the earlier of the completion of the Offer and the termination
of this Agreement, except as required by applicable Laws, neither Belden, the
Acquiror nor Miranda shall make any public announcement or statement with
respect to the Offer or this Agreement without the approval of the other
Parties, such approval not to be unreasonably withheld or delayed, except to the
extent necessary to comply with applicable Securities Laws. Moreover, in any
event, each Party agrees to give prior notice to the other Party of any public
announcement relating to the Offer and agrees to consult with the other Party,
and acting reasonably and in good faith, to consider comments provided by the
other Party, prior to issuing each such public announcement.

7.8 Governing Laws

This Agreement shall be governed by and construed in accordance with the Laws of
the Province of Québec and the federal Laws of Canada applicable therein and
shall be treated in all respects as a Québec contract. The parties to this
Agreement hereby attorn to the non-exclusive jurisdiction of the courts of the
Province of Québec.

7.9 Time of Essence

Time shall be of the essence in this Agreement.

7.10 Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument.

[Signature page follows]

 

- 37 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Support Agreement as of
the date first written above.

 

MIRANDA TECHNOLOGIES INC. per:   “W. Brian Edwards” Name:   W. Brian Edwards
Title:   Chairman of the Board of Directors BELDEN INC. per:   “Kevin
Bloomfield” Name:   Kevin Bloomfield Title:   General Counsel BELDEN CDT
(CANADA) INC. per:   “Kevin Bloomfield” Name:   Kevin Bloomfield Title:  
General Counsel

Support Agreement



--------------------------------------------------------------------------------

SCHEDULE A

OFFER TERMS

 

1. General Terms. The Offer shall be made by a take-over bid circular prepared
in compliance with the applicable Securities Laws.

 

2. Consideration. Subject to Section 4.11, the Acquiror shall offer to acquire
the Miranda Shares for consideration consisting of $17.00 in cash (the “Offer
Price”) for each Miranda Share.

 

3. Conditions of the Offer. The Offer shall be subject to the following terms
and conditions which shall have been satisfied or waived to the Acquiror’s
satisfaction:

 

  (a)

there shall have been validly deposited under the Offer and not withdrawn a
number of Miranda Shares which constitute, together with any Miranda Shares
directly or indirectly owned by the Acquiror or its affiliates, at least 66 2/3%
of the outstanding Miranda Shares (on a fully diluted basis, excluding any
Rights which may be issued pursuant to the Shareholder Rights Plan);

 

  (b) the Miranda Board shall have (i) deferred the Separation Time of the
Rights under the Shareholder Rights Plan and (ii) irrevocably waived or
suspended the operation of the Shareholder Rights Plan or otherwise rendered the
Shareholder Rights Plan inoperative against the Offer, any Compulsory
Acquisition and any Subsequent Acquisition Transaction;

 

  (c) The Lock-Up Agreements shall not have been breached or terminated in
accordance with their terms;

 

  (d) All Options, SARs, Miranda DSUs and Miranda RSUs shall have been exercised
or cancelled in accordance with the terms of the respective plans;

 

  (e) all government or regulatory approvals, waiting or suspensory periods,
waivers, permits, consents, reviews, orders, rulings, decisions, and exemptions
(including, without limitation, those of any stock exchanges or other securities
or regulatory authorities and the Antitrust Approvals) which in the Acquiror’s
reasonable judgement are necessary to obtain in connection with the Offer, any
Compulsory Acquisition or any Subsequent Acquisition Transaction shall have been
obtained or concluded on terms and conditions satisfactory to the Acquiror,
acting reasonably;

 

  (f) there shall not be in force any final and non-appealable judgement,
injunction, order or decree, there shall not have been passed any Law
prohibiting, preventing, restraining or enjoining the consummation of the
transactions contemplated by the Agreement;

 

  (g) no act, action, suit or proceeding shall have been threatened or taken
before or by any domestic or foreign court or tribunal or governmental agency or
other regulatory authority or administrative agency or commission or by any
elected or appointed public official or private person (including, without
limitation, any individual, corporation, firm, group or other entity) in Canada
or elsewhere, whether or not having the force of law, and no law, regulation or
policy shall have been proposed, enacted, promulgated, amended, applied or
otherwise come into effect or existence, in either case:



--------------------------------------------------------------------------------

  (i) to cease trade, enjoin, prohibit or impose material limitations or
conditions on the purchase by or the sale to the Acquiror of the Miranda Shares
or the right of Acquiror to own or exercise full rights of ownership of the
Miranda Shares, or the consummation of any Compulsory Acquisition Transaction or
Subsequent Acquisition Transaction;

 

  (ii) which, if the Offer (or the consummation of any Compulsory Acquisition
Transaction or Subsequent Acquisition Transaction) were consummated, would
reasonably be expected to have a Material Adverse Effect on Miranda; or

 

  (iii) which would prevent the ability of the Acquiror or its affiliates to
effect a Subsequent Acquisition Transaction;

 

  (h) there shall not exist any prohibition at law against the Acquiror making
the Offer, taking up and paying for Miranda Shares deposited under the Offer or
completing a Compulsory Acquisition or Subsequent Acquisition Transaction;

 

  (i) the Support Agreement shall not have been terminated in accordance with
its terms;

 

  (j) all representations and warranties of Miranda in Schedule C (in each case
without giving effect to any materiality qualifications or limitations therein)
shall be true and correct as at the Expiry Time as if made at and as of such
time (except to the extent such representations and warranties speak solely as
of an earlier date, in which event such representations and warranties shall be
true and correct to such extent as of such earlier date), except for any breach
or failure of such representations and warranties to be true and correct that
would not, individually or in the aggregate, constitute a Material Adverse
Effect on Miranda;

 

  (k) Miranda shall have observed and performed its covenants and obligations
set out in the Support Agreement in all material respects to the extent that
such covenants were to have been observed or performed by Miranda at or prior to
the Expiry Time;

 

  (l) A Material Adverse Effect shall not exist or have occurred with respect to
Miranda; and

 

  (m) the Acquiror shall not have become aware of any untrue statement of
material fact, or an omission to state a material fact that is required to be
stated or that is necessary to make a statement not misleading in the light of
the circumstances in which it was made and at the date it was made (after giving
effect to all subsequent filings prior to the date of the Offer in relation to
all matters covered in earlier filings), in any document filed by or on behalf
of Miranda with any securities commission or similar securities regulatory
authority in any of the provinces of Canada, including without limitation any
annual information form, financial statement, material change report or
management proxy circular or in any document so filed or released by Miranda to
the public, which the Acquiror shall have determined has or would reasonably be
expected to have a Material Adverse Effect on Miranda.

 

 

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE B

ANTITRUST APPROVALS

 

1. Competition Act Approval means:

 

  (a) the issuance of an advance ruling certificate by the Commissioner pursuant
to section 102(1) of the Competition Act with respect to the transactions
contemplated by this Agreement, and such certificate has not been rescinded or
amended; or

 

  (b) the Acquiror and Miranda shall have given the notice required under
section 114 of the Competition Act with respect to the transactions contemplated
by this Agreement and the applicable waiting period under section 123 of the
Competition Act shall have expired or shall have been waived in accordance with
the Competition Act; or

 

  (c) the obligation to give the requisite notice shall have been waived
pursuant to subsection 113(c) of the Competition Act,

and, in the case of (b) or (c) above, the Acquiror and Miranda shall have been
advised in writing by the Commissioner that such person does not, at that time,
intend to make an application under section 92 of the Competition Act with
respect to the transactions contemplated by this Agreement, and the form of and
any material terms and conditions attached to any such advice would not
adversely affect the Acquiror in the discretion of the Acquiror, acting
reasonably, and such advice has not been rescinded or amended.

 

2. HSR Compliance means that the parties have made the requisite filings under
the Hart-Scott-Rodino Antitrust Improvements Act, and the applicable waiting
period has expired or been terminated.



--------------------------------------------------------------------------------

SCHEDULE C

REPRESENTATIONS AND WARRANTIES OF MIRANDA

 

1. Organization and Subsidiaries. Each of Miranda and its subsidiaries has been
duly incorporated or formed under applicable Law, is validly existing and has
full corporate power and authority to own its properties and conduct its
business as presently owned and conducted and is duly registered, licensed or
otherwise qualified to carry on business in each jurisdiction in which the
character of its properties or the nature of its activities makes such
qualification necessary, except where the failure to be so registered, licensed
or otherwise qualified would, individually or in the aggregate, not have a
Material Adverse Effect on Miranda.

Miranda has no subsidiaries other than Miranda Technologies Asia Limited,
Miranda Asia K.K., Miranda MTI, Inc. (“Miranda MTI”), Miranda Technologies (GVD)
LLC (“Miranda GVD”), Miranda Technologies Ltd. (“Miranda Technologies”), Miranda
Technologies Singapore Pte. Ltd. (“Miranda Singapore”), Miranda Technologies
Malaysia (“Miranda Malaysia”), Miranda Technologies France S.A.S., MTAI Holdings
(“Miranda MTAI”) and Miranda Technologies (PA) Limited (“Miranda PA”). Miranda
GVD is a wholly owned subsidiary of Miranda MTI. Miranda Singapore and Miranda
Malaysia are wholly owned subsidiaries of Miranda Technologies. Miranda PA is a
wholly owned subsidiary of Miranda MTAI.

All of the outstanding shares and all other ownership interests in the
subsidiaries of Miranda are duly authorized, validly issued, fully paid and
non-assessable and, except as disclosed in the Miranda Disclosure Letter and
except pursuant to restrictions on transfer contained in the articles of the
applicable subsidiary, all such shares and other ownership interests are owned
directly or indirectly by Miranda, free and clear of all Encumbrances. Except as
disclosed in the Miranda Disclosure Letter, neither Miranda nor any of its
subsidiaries has any ownership interest (other than an ownership interest in a
subsidiary of Miranda and ownership of any marketable securities of
publicly-listed issuers or Governmental Entities) in any Person.

Except as disclosed in the Miranda Disclosure Letter, there are no outstanding
contractual or other obligations of Miranda or any of its subsidiaries to
repurchase, redeem or otherwise acquire any of their respective securities or
with respect to the voting or disposition of any outstanding securities of any
of them.

 

2. Capitalization. The authorized share capital of Miranda consists of an
unlimited number of Common Shares. As at June 4, 2012, there were 21,853,989
Common Shares outstanding. Except as disclosed in the Miranda Disclosure Letter,
as at the date hereof, there were no options, warrants, conversion privileges or
other rights (whether pre-emptive or contractual), agreements, arrangements or
commitments obligating Miranda or any of its subsidiaries to issue or sell any
shares of the capital of Miranda or any of its subsidiaries or securities or
obligations of any kind convertible into or exchangeable for any shares of the
capital of Miranda or any of its subsidiaries. The Miranda Disclosure Letter
sets forth all securities issued, issuable or outstanding, as at the date
hereof, and all rights, entitlements and benefits outstanding under the Miranda
Stock Option Plan, the Miranda Long Term Incentive Plan, the SAR Plan and the
2010 RSU Plan.

All securities of Miranda have been issued in compliance with all applicable
Laws, including applicable Securities Laws. All outstanding Miranda Shares and
the Miranda Shares to be issued on the exercise of Options have been duly
authorized. The outstanding Miranda Shares are, and the Miranda Shares to be
issued on the exercise of Options will be when issued, validly issued and
outstanding as fully paid and non-assessable shares, and are not and will not be
subject to, or issued in violation of, any preemptive rights.



--------------------------------------------------------------------------------

A true and complete copy of the Shareholder Rights Plan is available on SEDAR.

Other than the Options, there are no outstanding securities, bonds, debentures
or other evidences of indebtedness of Miranda or its subsidiaries that have the
right to vote (or that are convertible into or exercisable for securities having
the right to vote) with the holders of the Miranda Shares on any matter. No
holder of securities issued by Miranda or its subsidiaries has any right to
compel Miranda or its subsidiaries to register or otherwise qualify securities
for public sale in Canada, the United States or elsewhere.

 

3. Authority.

 

  (a) Miranda has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement by Miranda and the consummation by Miranda of the transactions
contemplated by this Agreement have been duly authorized by the Miranda Board
and, subject to the disclosure in the Miranda Disclosure Letter, no other
proceedings on the part of Miranda are necessary to authorize this Agreement, or
the Miranda Circular or the transactions contemplated hereby, other than, with
respect to the Miranda Circular and other documents relating thereto, the
approval of the Miranda Board.

 

  (b) This Agreement has been duly executed and delivered by Miranda and
constitutes a valid and binding obligation of Miranda, enforceable against
Miranda in accordance with its terms subject to bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and other Laws relating to or
affecting creditors’ rights generally and to general principles of equity.

 

  (c) Except as set forth in the Miranda Disclosure Letter, the execution and
delivery by Miranda of this Agreement and performance by it of its obligations
hereunder and the completion of the transactions contemplated hereby, will not:

 

  (i) result (with or without notice or the passage of time) in a violation or
breach of, or constitute a default under, require any consent or authorization
to be obtained under or give rise to any right of termination, amendment,
cancellation, suspension, acceleration, penalty or payment obligation or right
of purchase or sale or pre-emptive or participation right, under any provision
of:

 

  (A) Miranda’s or any subsidiary of Miranda’s certificate of incorporation,
articles, by-laws or other constating documents;

 

  (B) except in connection with any Antitrust Approvals, any Law, regulation,
order, judgment or decree; or

 

  (C) except as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Miranda, any Contract by which
Miranda or any of its subsidiaries is bound; or

 

  (ii) require a Third Party Consent, or give rise to any right of termination
or payment, under any Material Contract (as defined herein); or

 

  (iii) other than under a Mortgage or its related credit agreement, give rise
to any right of termination or acceleration of indebtedness, or cause any
indebtedness to come due before its stated maturity or cause any available
credit to cease to be available; or

 

- 2 -



--------------------------------------------------------------------------------

  (iv) result in any payment (including retention, severance, unemployment,
compensation, golden parachute, bonus or otherwise) becoming due to any
director, officer or employee of Miranda or any of its subsidiaries, or
materially increase any benefit payable to such director, officer or employee by
Miranda or any of its subsidiaries, or result in the acceleration of time or
payment or vesting of any such benefits; or

 

  (v) result in the imposition of any Encumbrance (other than Permitted
Encumbrances or Encumbrances arising from or in connection with any financing or
other arrangement entered into by the Acquiror) upon any of its assets or the
assets of any of its subsidiaries, or restrict, hinder, impair or limit the
ability of Miranda or any of its subsidiaries to carry on the business of
Miranda or any of its subsidiaries as and where it is now being carried on or as
and where it may be carried on in the future, except as could, individually or
in the aggregate, not reasonably be expected to have a Material Adverse Effect
on Miranda.

 

4. Absence of Changes. Since December 31, 2011, except as set forth in the
Miranda Disclosure Letter or as Publicly Disclosed by Miranda prior to the date
hereof, (a) there has not been any change in the financial condition,
properties, assets, liabilities (including any contingent liabilities),
obligations (whether absolute, accrued, conditional or otherwise), businesses,
operations or results of operations of Miranda or any of its subsidiaries,
considered as a whole, that would, individually or in the aggregate, have a
Material Adverse Effect on Miranda, (b) the business of Miranda and its
subsidiaries have been carried on in the ordinary course, consistent with past
practice; (c) neither Miranda nor any of its subsidiaries has incurred any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) which would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; (d) there has not been any
incurrence, assumption or guarantee by Miranda or any of its subsidiaries of any
debt for borrowed money, any creation or assumption by Miranda or any of its
subsidiaries of any Encumbrance or any making by Miranda or any of its
subsidiaries of any loan, advance or capital contribution to, or investment in,
any other Person; (e) there has not been any acquisition, exclusive license or
sale by Miranda or any of its subsidiaries of any material property or assets;
(f) there has been no dividend or distribution of any kind declared, paid or
made by Miranda on any Miranda Shares; (g) Miranda has not effected or passed
any resolution to approve a split, consolidation or reclassification of any of
the outstanding Miranda Shares; and (h) except in the ordinary course of
business, neither Miranda nor any of its subsidiaries has increased the
compensation paid or payable to its employees or changed any benefit to which
its employees or former employees are entitled under any Benefit Plan or created
any new Benefit Plan or modified, amended or terminated any Benefit Plan.

 

5.

Financial Statements. The audited consolidated financial statements of Miranda
for the fiscal year ending December 31, 2011 and the interim financial
statements for the period ended March 31, 2012 (the “Miranda Financial
Statements”) were prepared in accordance with IFRS, and fairly present the
assets, liabilities (whether accrued, absolute, contingent or otherwise),
consolidated financial condition of Miranda and its subsidiaries at such dates
indicated and the results of operations and cash flows of Miranda and its
subsidiaries (on a consolidated basis) for the periods covered. The Miranda
Financial Statements reflect appropriate and adequate reserves in accordance
with IFRS in respect of all contingent liabilities, if any, of Miranda and its
subsidiaries on a consolidated basis. There has been no material change in
Miranda’s accounting policies, except as described in the notes to the Miranda
Financial Statements. Neither Miranda nor any of its subsidiaries nor, to
Miranda’s knowledge, any of its or its subsidiaries Representatives has received
or otherwise obtained knowledge of any complaint, allegation, assertion, or
claim, whether written or oral, regarding the accounting or auditing practices,

 

- 3 -



--------------------------------------------------------------------------------

  procedures or methodologies or methods of Miranda or any of its subsidiaries
or their respective internal accounting controls, including any complaint,
allegation, assertion or claim that Miranda or any of its subsidiaries has
engaged in questionable accounting or auditing practices, which has not been
resolved to the satisfaction of the audit committee of the Miranda Board.

 

6. Undisclosed Liabilities. Except as disclosed in the Miranda Disclosure
Letter, neither Miranda nor any of its subsidiaries has any liabilities or
obligations of any nature, whether or not accrued, contingent or otherwise, or
any obligation to issue debt securities, or guarantee, assume, endorse,
indemnify or otherwise become responsible for the obligations of any other
Person except for: (i) liabilities and obligations that are specifically
disclosed on or reserved against in the unaudited balance sheet of Miranda as of
March 31, 2012 or in the notes thereto; and (ii) liabilities and obligations
incurred in the ordinary course of business consistent with past practice since
March 31, 2012, that are not and would not, individually or in the aggregate
with all other liabilities and obligations of Miranda and its subsidiaries
(other than those disclosed on such balance sheet), reasonably be expected to
have a Material Adverse Effect on Miranda.

 

7. Litigation, etc. Except as set forth in the Miranda Disclosure Letter or
Publicly Disclosed by Miranda prior to the date hereof, there is no claim,
action, inquiry, suit, hearing, arbitration, investigation or other proceeding
pending or, to the knowledge of Miranda, threatened against or relating to
Miranda or any of its subsidiaries or affecting any of their properties or
assets before any Governmental Entity, nor is Miranda subject to any outstanding
order, writ, injunction or decree, that has had or is reasonably likely to have
a Material Adverse Effect on Miranda or that is reasonably likely to prevent or
materially delay consummation of the transactions contemplated by this Agreement
or the Offer.

 

8. Disclosure Record. Miranda has filed all documents or information required to
be filed by it under applicable Securities Laws with the applicable securities
regulatory authorities since January 1, 2011. After giving effect to all
subsequent filings in relation to matters covered in earlier filings, the public
filings Publicly Disclosed by Miranda under the provisions of applicable
Securities Laws (i) do not contain any misstatement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading, and (ii) as of their respective dates (and as of the
dates of any amendments thereto), complied as to both form and content in all
material respects with the requirements of applicable Securities Laws or were
amended on a timely basis to correct deficiencies identified by securities
commissions or similar securities regulatory authorities. Miranda has not filed
any confidential material change report with any securities regulatory authority
that at the date hereof remains confidential.

 

9. Related Party Transactions. Except as disclosed in the Miranda Disclosure
Letter or as Publicly Disclosed by Miranda, there have not been any, and there
are no current Contracts, commitments, agreements, arrangements or other
transactions other than ordinary course transactions (“Related Party
Transactions”) between: (a) Miranda or any of its subsidiaries on the one hand;
and (b) any officer or director of Miranda or any of its subsidiaries or, to
Miranda’s knowledge, any beneficial owner of 10% or more of the Miranda Shares,
or any affiliate of any officer, director or such beneficial owner, on the other
hand. Except as disclosed in the Miranda Disclosure Letter or as Publicly
Disclosed by Miranda, since January 1, 2011, there has been no claim, and there
is not presently outstanding any claim by any past or present holder of
securities against Miranda, or any past or present directors of Miranda in
connection with any Related Party Transactions and to the knowledge of Miranda
there are no facts which would substantiate any such claims.

 

10. Tax Residency. Miranda is not a non-resident of Canada for the purposes of
the Tax Act.

 

- 4 -



--------------------------------------------------------------------------------

11. Taxes. Miranda and each of its subsidiaries has filed all material Tax
Returns required to be filed by it on or before the date of this Agreement, and
except as set forth in the Miranda Disclosure Letter, those Tax Returns were
complete and correct in all material respects and Miranda and each of its
subsidiaries has duly and timely paid all material Taxes (including instalments
on account of Taxes for the current year) which are due and payable by it on or
before the date hereof and Miranda has provided adequate accruals in accordance
with IFRS and all other applicable accounting rules and principles, in the most
recently published financial statements of Miranda for any Taxes for the period
covered by such financial statements that have not been paid whether or not
shown as being due on any Tax Returns. Except as set forth in the Miranda
Disclosure Letter, since such publication date, no material liability in respect
of Taxes not reflected in such statements or otherwise provided for has been
assessed, proposed to be assessed, incurred or accrued, other than in the
ordinary course of business. Miranda and each of its subsidiaries has duly and
timely withheld in respect of any amount paid or credited by it to or for the
account or benefit of any Person, the amount of all material Taxes and other
deductions required under any applicable Law to be withheld from any such amount
and has duly and timely remitted such withheld amounts to the appropriate
Governmental Entity. Except as disclosed or reflected in the Miranda Disclosure
Letter, there are no actions, suits, proceedings, investigations or claims
threatened against Miranda or any of its subsidiaries in respect of Taxes, or
any matters under discussion, audit or appeal with any Governmental Entity
relating to Taxes asserted by any such authority. Except as disclosed or
reflected in the Miranda Disclosure Letter, none of Miranda or its subsidiaries
has provided to any Governmental Entity a waiver or extension of time for the
assessment of Taxes. To the knowledge of Miranda, there has not been an
acquisition of control (within the meaning of the Tax Act) of Miranda at any
time subsequent to the end of the oldest taxation year of Miranda for which the
normal reassessment period under the Tax Act has yet to expire.

 

12. Compliance.

 

  (a) Miranda has at all times complied with its articles, by-laws and other
constating documents, all leases and other Material Contracts, all mortgages and
other credit facilities, all insurance policies and all applicable Laws, except
where any failure to do so would not have a Material Adverse Effect on Miranda.
Without limiting the generality of the foregoing, Miranda and each of its
subsidiaries have complied with, and are not in violation of, any, applicable
Laws, and have not taken any action which is otherwise inconsistent with or
prohibited by substantive provisions of the Corruption of Foreign Public
Officials Act (Canada) and the U.S. Foreign Corrupt Practices Act, other than
non-compliance or violations which would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect on Miranda, or
which would not materially impair the ability of Miranda to perform its
obligations hereunder or reasonably be expected to prevent or materially delay
the consummation of the Offer, any Compulsory Acquisition or any Subsequent
Acquisition Transaction. Neither Miranda nor any of its subsidiaries has
received any written notices or other correspondence from any Governmental
Entity regarding any circumstances that have existed or currently exist that
would lead to a loss, suspension or modification of, or a refusal to issue any
permits that would reasonably be expected to restrict, curtail, limit or
adversely affect the ability of Miranda or any of its subsidiaries to operate
their respective businesses in a manner that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect on
Miranda.

 

  (b) Miranda has not paid or offered to pay any Consideration to a Governmental
Official, directly or indirectly, if such offer or payment of Consideration was
made with the intent of obtaining or retaining business and with corrupt intent.
The preceding sentence will not apply with respect to modest gifts or reasonable
meals or entertainment if given only to build general goodwill and if not given
with corrupt intent.

 

- 5 -



--------------------------------------------------------------------------------

  (c) To the knowledge of Miranda, Miranda’s Books and Records accurately and
fairly reflect business transactions and Miranda has internal accounting
controls that provide reasonable assurances that such transactions are executed
in accordance with management’s authorization and are properly recorded.

 

13. Authorizations. Miranda and each of its subsidiaries possess all
Authorizations necessary to properly conduct their respective businesses, except
for any such Authorizations, the failure of which to possess would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect on Miranda, or would not reasonably be expected to materially
impair the ability of Miranda to perform its obligations hereunder or prevent or
materially delay the consummation of the Offer, any Compulsory Acquisition or
any Subsequent Acquisition Transaction. Each Authorization obtained by Miranda
and its subsidiaries is in full force and effect and not subject to any dispute,
except for any such dispute that would not reasonably be expected to result in a
Material Adverse Effect, or would not reasonably be expected to materially
impair the ability of Miranda to perform its obligations hereunder or prevent or
materially delay the consummation of the Offer, any Compulsory Acquisition or
any Subsequent Acquisition Transaction. Miranda and its subsidiaries are in
compliance with each of its Authorizations, except for such non-compliance as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, or would not reasonably be expected to materially
impair the ability of Miranda to perform its obligations hereunder or prevent or
materially delay the consummation of the Offer, any Compulsory Acquisition or
any Subsequent Acquisition Transaction. No event has occurred which, with the
giving of notice, lapse of time or both, could constitute a default under, or in
respect of, any of such Authorizations.

 

14. Merger Control Filings. The information provided by Miranda to the Acquiror
to determine if merger control filings required under any antitrust or
competition Law is accurate and complete in all material respects.

 

15. Real Property. The Miranda Disclosure Letter contains a complete and
accurate list of the real property currently owned by Miranda or any of its
subsidiaries and sets forth the name of the entity owning such property as well
as the legal description of each parcel of real property currently owned by
Miranda or any of its subsidiaries (collectively, the “Owned Real Property”).
Except as disclosed in the Miranda Disclosure Letter, (i) Miranda or one of its
subsidiaries has good and marketable title to all such Owned Real Property;
(ii) such ownership is not subject to any Encumbrances, except for Permitted
Encumbrances; and (iii) all buildings, fixtures and improvements included in
such property respect in all material respects the applicable municipal zoning
regulations and fire safety regulations and are in adequate condition and state
of repair, normal wear and tear expected, for the continued conduct of the
business of Miranda and its subsidiaries in the manner in which it is currently
conducted.

 

16. Leased Properties. The Miranda Disclosure Letter contains a complete and
accurate list of premises currently leased by Miranda and any of its
subsidiaries. Each real property lease pertaining to such leased premises (a
“Lease”) has been validly executed and delivered by Miranda or the subsidiary
that is a party thereto and is in full force and effect. To the knowledge of
Miranda, there exists no default or event, occurrence, condition or act which,
with the giving of notice or the lapse of time or both, would become a default
on the part of Miranda under such Lease which would give the lessor the right to
terminate the Lease, charge any increase in rent or require any material penalty
or similar material payment, subject to all rights to cure under such Lease.
Except as disclosed in the Miranda Disclosure Letter, the completion of the
transactions contemplated by the Offer will not give rise to or trigger any
change of control provision or termination right under any Lease.

 

- 6 -



--------------------------------------------------------------------------------

17. Environmental Matters. Except as set forth in the Miranda Disclosure Letter,
Miranda and its subsidiaries, and their respective business, operations and
properties:

 

  (a) except for instances of non-compliance that, individually or in the
aggregate, would not have a Material Adverse Effect on Miranda, are in
compliance in all respects with all applicable environmental Laws (including any
environmental permits) in Canada;

 

  (b) have obtained all environmental permits which are required in order to
carry on their respective businesses and operations under all applicable
environmental Laws, except where non-compliance or failure to obtain the same,
individually or in the aggregate, would not have a Material Adverse Effect on
Miranda;

 

  (c) have not at any time received any written notice, written notice of
default, orders, summons, or notice of judgment or commencement of proceedings
of any nature related to any material breach, liability or remedial action, of
or arising under environmental Laws (including any environmental permits), which
would have individually or in the aggregate a Material Adverse Effect on
Miranda; and

 

  (d) have not at any time given any written undertakings with respect to
remedying any breach of or liability under environmental Laws which have not
been duly performed, which breach or liability would have a Material Adverse
Effect on Miranda.

 

18. Books and Records. The Books and Records and minute books of Miranda and its
subsidiaries are maintained in all material respects in compliance with all
applicable Laws. Except as disclosed in the Miranda Disclosure Letter or as
Publicly Disclosed by Miranda, there have been no material changes in the
accounting methods, principles, practices or policies of Miranda since
December 31, 2011.

 

19. Insurance. Copies of all material policies of insurance in force on the date
hereof naming Miranda or any of its subsidiaries as an insured have been
provided to the Acquiror; such copies were true and accurate as of the date
hereof; and since December 31, 2011, no changes have been made to such policies
that, individually or in the aggregate, would have a Material Adverse Effect on
Miranda. All premiums payable prior to the date hereof under material policies
of insurance naming Miranda or any of its subsidiaries as an insured have been
paid and neither Miranda nor any of its subsidiaries has failed to make a
material claim thereunder on a timely basis except where such failure would not,
individually or in the aggregate, have a Material Adverse Effect on Miranda.
Each of such material policies and other forms of insurance is in full force and
effect on the date hereof and shall (or comparable replacement or substitutions
therefor shall) be kept in full force and effect by Miranda through the Expiry
Time. No written or, to the knowledge of Miranda, other notice of cancellation
or termination has been received by Miranda or any subsidiary of Miranda with
respect to any such policy.

 

20. Intellectual Property.

 

  (a)

(i) Miranda and its subsidiaries own all right, title and interest, with a good
and marketable title, free and clear of all Encumbrances or any other rights of
others other than Permitted Encumbrances or as disclosed in the Miranda
Disclosure Letter, and have the sole and exclusive right to use, or are the
licensee, sub-licensee or franchisee, as the case may be, of all patents,
trademarks, trade names, copyrights, Software (as defined below),
Software-Related Products (as defined below), industrial designs, trade secrets,

 

- 7 -



--------------------------------------------------------------------------------

  know-how, confidential information, inventions, ideas, integrated circuit
topographies, mask works, goodwill associated with trademarks or proprietary
rights, whether registered or not (all collectively referred to as “Intellectual
Property”) used or held for use by Miranda or any of its subsidiaries in their
respective businesses, which, to the knowledge of Miranda, is the only
Intellectual Property necessary for the operation of the business of Miranda and
its subsidiaries as conducted at the Effective Time; (ii) to the knowledge or
Miranda, no event has occurred with respect to the Intellectual Property of
Miranda or any of its subsidiaries, that would abandon, make invalid or
unenforceable, or negate the right to use, ownership or title of any
Intellectual Property owned, used or held for use by Miranda or any of its
subsidiaries; (iii) none of Miranda or any of its subsidiaries is subject to
pending or, to the knowledge of Miranda, threatened litigation before a
Governmental Entity contesting patentability or validity of any Intellectual
Property owned, used or held for use by Miranda or any of its subsidiaries;
(iv) to the knowledge or Miranda, the conduct of the business of Miranda and its
subsidiaries and the use of Intellectual Property by them do not infringe,
violate, misappropriate or misuse Intellectual Property or moral rights of any
other Person, and, except as disclosed in the Miranda Disclosure Letter, none of
Miranda or any of its subsidiaries has received any notice, complaint, threat or
claim alleging infringement, violation, misappropriation or misuse of, any
Intellectual Property or moral right of any other Person, including but not
limited to, third parties, current or former employees and independent
contractors of Miranda and its subsidiaries; and (v) to the knowledge or
Miranda, there is no and has not been any conflict, unauthorized use,
infringement, misuse or misappropriation of any Intellectual Property owned,
used or held for use by Miranda or any of its subsidiaries or any breach at any
time of any duty or obligation owed to Miranda or any of its subsidiaries in
respect of any Intellectual Property;

 

  (b) The Miranda Disclosure Letter contains a complete and accurate list of all
registered or applied for Intellectual Property owned, used or held for use by
Miranda and its subsidiaries;

 

  (c) Each of the current and former employees, and independent contractors of
Miranda and each of the subsidiaries who is involved in the development of
Miranda’s products has entered into a written proprietary rights agreement with
Miranda or the applicable subsidiary (i) assigning to Miranda or the applicable
subsidiary any intellectual property rights in any developments, works,
inventions or improvements produced or designed by such person during the term
of and in the course of employment, or otherwise, with Miranda or the applicable
subsidiary; and (ii) which contains customary confidentiality and non-disclosure
covenants; and, to the knowledge of Miranda, there have not been any breaches of
such agreements. None of Miranda or any of its subsidiaries owes any
compensation, license fees, or royalty payments with respect to any
developments, works, inventions or improvements produced or designed by current
or former employees or independent contractors of Miranda or any of its
subsidiaries;

 

  (d) Miranda and its subsidiaries have taken all reasonable commercial measures
to maintain the secrecy of their trade secrets, confidential information and
know-how. To the knowledge of Miranda, all trade secrets, confidential
information and know-how of Miranda and its subsidiaries is sufficiently
documented in order to exploit such trade secrets, confidential information or
know-how without the need to rely on knowledge or memory of any person;

 

  (e)

To the knowledge of Miranda, none of the computer programs, computer-related
programs, source code, executable code or object code (collectively, the
“Software”) distributed, used or sold by Miranda or any of its subsidiaries,
whether under a separate

 

- 8 -



--------------------------------------------------------------------------------

  sale, distribution or license agreement or as a part of any machinery,
equipment, computer, hardware or their parts (collectively, the
“Software-Related Products”), uses, incorporates, integrates or is bundled with
any Software, including but not limited to open source Software, public source
Software or freeware Software, or any modifications or deviations thereof, in a
manner that would require Miranda or any of its subsidiaries to distribute or to
grant access to the source code of any Software owned, used or held for use by
Miranda or its subsidiaries or that would restrict the ability of Miranda or its
subsidiaries to charge for the ongoing distribution or sale of the Software or
Software-Related Products in the ordinary course of business and consistent with
past practice;

 

  (f) None of Miranda or any of its subsidiaries is party to any agreement,
contract, or judicial order that in any way limits or restricts any Intellectual
Property that Miranda or its subsidiaries own and/or currently use to conduct
their respective businesses except with respect to the exclusions and
limitations included in license agreements to which Miranda or any of its
subsidiaries is party and which have been provided in the Data Room;

 

  (g) None of Miranda or any of its subsidiaries is party or was party to any
research and development, joint development, joint venture, cooperation,
initiative or a similar agreement, that would (i) grant any other party to such
agreement any rights with respect to the Intellectual Property of Miranda or any
of its subsidiaries, or (ii) limit the use or licensing by Miranda or any of its
subsidiaries of any of their Intellectual Property; and

 

  (a) None of Miranda or any of its subsidiaries is party to any agreement,
contract, or judicial order obliging the disclosure or the escrowing of any of
Miranda’s or any of its subsidiaries’ proprietary Software, whether distributed
under a separate sale, distribution or license agreement or as a part of any
Software-Related Products, to another Person or for the benefit of another
Person.

 

21. Product Warranty. Each product and service designed, manufactured,
fabricated, sold, leased or delivered by Miranda has been in conformity with all
contractual commitments and all express and implied warranties, and Miranda has
no liability (and, to the knowledge of Miranda, there is no basis for any
present or future proceeding, charge, complaint, claim or demand against Miranda
or Acquiror giving rise to any liability) for replacement or repair thereof or
other damages in connection therewith, except as disclosed in the Miranda
Disclosure Letter. Other than pursuant to the Material Contracts listed in the
Miranda Disclosure Letter, no product or service designed, manufactured,
fabricated, sold, leased or delivered by Miranda is subject to any guaranty,
warranty or other indemnity beyond the applicable standard terms and conditions
of sale or lease set forth in detail (by product) in the Miranda Disclosure
Letter.

 

22. Product Liability. Miranda has no material liability (and, to the knowledge
of Miranda, there is no basis for any present or future proceeding, charge,
complaint, claim or demand against Miranda or the Acquiror giving rise to any
material liability) arising out of any injury to individuals or property as a
result of the ownership, possession or use of any product designed,
manufactured, fabricated, sold, leased or delivered by Miranda, except as
contemplated in the Miranda Disclosure Letter.

 

23. Relationships with Customers and Suppliers. Neither Miranda nor any of its
subsidiaries has received any written or other notice that any material
customer, supplier, distributor or sales representative intends to cancel,
terminate or otherwise modify or not renew its relationship with Miranda or one
or more of its subsidiaries and, to the knowledge of Miranda, no such action has
been threatened.

 

- 9 -



--------------------------------------------------------------------------------

24. Material Contracts. All Contracts, licences, agreements, commitments,
entitlements or engagements to which Miranda or any of its subsidiaries is a
party or by which any of them is bound and all leases involving payments by
Miranda or its subsidiaries (whether written or oral): (i) which involve
aggregate future payments by or to any of them in excess of $500,000 in any
12-month period or which extend for a period of more than two years and are not
terminable without penalty of less than $50,000; (ii) which, if terminated
without the consent of Miranda or any of the subsidiaries, would have, or
reasonably be expected to have individually or in the aggregate, a Material
Adverse Effect on Miranda; (iii) entered into since January 1, 2011, for the
sale of securities or assets of Miranda or any of its subsidiaries, or for the
acquisition of securities, assets or businesses of others (by merger,
amalgamation, reorganization, arrangement or otherwise) or for the grant to any
Person of any preferential rights to purchase any of its assets; (iv) is a
Contract that contains any non-competition obligations, grants any exclusivity
to third parties or otherwise restricts the business of Miranda or any of its
subsidiaries; (v) is with a Governmental Entity; or (vi) which are otherwise
material or outside the ordinary and regular course of business; (collectively,
“Material Contracts”) are listed in the Miranda Disclosure Letter.

Each of the Material Contracts is in full force and effect, is valid, binding
and enforceable against the parties thereto, and has not been modified by any
agreement (written or oral), has not been assigned, transferred or hypothecated,
nor has any notice of termination been given thereunder. Neither Miranda nor any
of its subsidiaries is in material breach or default under any Material Contract
or has knowledge of any condition that with the passage of time or the giving of
notice or both would result in such a material breach or default. Neither
Miranda nor any subsidiary of Miranda knows of, or has received written notice
of, any breach or default under (nor, to the knowledge of Miranda, does there
exist any condition which with the passage of time or the giving of notice or
both would result in such a breach or default under) any Material Contract by
any other party thereto, except where any such violation or default would not,
individually or in the aggregate, constitute a material default thereunder.

 

25. Employment Matters.

 

  (a) Except as disclosed in the Data Room or the Miranda Disclosure Letter, no
person is a party to or a participant in any agreement, arrangement, plan,
obligation or understanding providing for severance or termination or other
payments (including, without limitation, bonus, golden parachute, retirement,
severance, retiring allowance or similar payment, or any other benefit or
enhanced benefit) in connection with the termination of the employment or
engagement of, or resignation of, any director, officer or employee of, or
independent contractor to, Miranda or any of its subsidiaries, following a
change of control of Miranda and there are no written or oral agreements,
arrangements, plans, obligations or understandings providing for severance or
termination or other payments in connection with the termination of the
employment or engagement of, or resignation of, any director, officer or
employee of, or independent contractor to Miranda or any of its subsidiaries
following a change of control of Miranda.

 

  (b) Except as disclosed in the Data Room, neither Miranda nor any of its
subsidiaries is a party to any employment, engagement or similar agreement with
any director or officer of Miranda or any of its subsidiaries.

 

  (c) Subject to Section 33 of this Schedule C, Miranda has not declared or
paid, or committed to declare or pay, any amount to any Person in respect of a
performance or incentive or other bonus in connection with the completion of the
Contemplated Transactions.

 

- 10 -



--------------------------------------------------------------------------------

  (d) Except as disclosed in the Data Room, neither Miranda nor any of its
subsidiaries is a party to any collective bargaining agreement or subject to any
application for certification or threatened or apparent union-organizing
campaign and there are no current, pending or threatened strikes, stoppages,
slowdowns, lockouts or other labour disputes or disruptions at Miranda or at any
of its subsidiaries.

 

  (e) No material grievance nor any arbitration proceeding arising out of or
pursuant to any collective bargaining agreement nor any labour complaint is
pending with respect to any of the employees of Miranda or of any of its
subsidiaries.

 

26. Benefit Plans. The Data Room contains true and complete copies of all
documents relating to the Benefit Plans. There are no entities other than
Miranda or its subsidiaries participating in any Benefit Plan. Each of the
Benefit Plans is and has been established, registered (where required),
maintained, funded, invested and administered in compliance in all material
respects with its terms and with applicable Laws. All contributions to and
payments from each Benefit Plan that were required to be made in accordance with
the terms of any such Benefit Plan, and, where applicable, with the laws that
govern such Benefit Plan, have been made in a timely manner. No Benefit Plan
promises or provides retiree welfare benefits or retiree life insurance benefits
or any other non-pension post-retirement benefits to any Person. None of the
Benefit Plans require or permit a retroactive increase in premiums or payments,
or require additional payments or premiums on the termination of any Benefit
Plan or insurance contract in respect thereof. There has been no amendment to,
announcement relating to, or change in employee participation or coverage under,
any Benefit Plan that would materially increase the annual expense of
maintaining such plan above the level of the expense incurred therefor for the
most recent fiscal year. There are no outstanding actions, suits or claims
pending or, to the knowledge of Miranda, threatened concerning the assets held
in the funding media for the Benefit Plans (other than routine claims for the
payment of benefits submitted by members or beneficiaries in the normal course),
and, there is no litigation, legal action, suit, investigation, claim,
counterclaim or proceeding pending or, to the knowledge of Miranda, threatened
against or affecting any Benefit Plan which could, individually or in the
aggregate, result in a Material Adverse Effect or a material and adverse change
to any Benefit Plan maintained as of the Effective Time. None of Miranda nor any
of its subsidiaries currently sponsors, maintains, contributes to or has any
liability under, nor has ever sponsored, maintained, contributed to or incurred
any liability under a “registered pension plan” or a “retirement compensation
arrangement” or a “deferred profit sharing plan”, each as defined under the Tax
Act, a “pension plan” as defined under applicable pension benefits standards
legislation, or any other plan organized and administered to provide pensions
for employees. None of the Benefit Plans is a multi-employer plan.

 

27. Severance Liabilities. Except as set out in the Miranda Disclosure Letter,
neither Miranda nor any subsidiary of Miranda is subject to any liabilities for
severance or other payments in connection with the termination or cessation of
functions (whether voluntary or involuntary) of any Person (“Officer
Obligations”) in excess of an aggregate of $50,000 and Miranda will not
automatically become subject to any such liabilities as a result of, or in
connection with, the completion of the Offer.

 

28. Reporting Issuer Status. As at the date hereof Miranda is a reporting issuer
not in default under the securities laws of each of the provinces and
territories of Canada. No delisting, suspension of trading in or cease trading
order with respect to any securities of Miranda and, to the knowledge of
Miranda, no inquiry or investigation (formal or informal) of the AMF, the OSC or
the TSX is in effect or ongoing or, to the knowledge of Miranda, expected to be
implemented or undertaken with respect to Miranda.

 

- 11 -



--------------------------------------------------------------------------------

29. Disclosure Controls and Procedures. Miranda maintains a system of disclosure
controls and procedures intended to ensure that the information disclosed by
Miranda under applicable Securities Laws is recorded, processed, summarized and
reported within the time periods specified in the Securities Laws and does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated or that is necessary to make a statement not misleading in
light of the circumstances under which it was made. To the knowledge of Miranda,
such disclosure controls and procedures are effective in timely alerting the
Chief Executive Officer and Chief Financial Officer of Miranda to material
information required to be included in Miranda’s periodic reports required under
Securities Laws.

 

30. Internal Control Over Financial Reporting. Miranda maintains a system of
internal controls over financial reporting intended to ensure that Miranda’s
annual financial statements, together with the other financial information
included in its annual filings, fairly present in all material respects the
financial condition, results of operations and cash flows of Miranda as of the
date of and for the periods presented in the annual filings. The annual and
interim certifications filed by Miranda as part of the Miranda Public Documents
have been true and accurate. To the knowledge of Miranda there is and there has
been no fraud, whether or not material, involving management or any other
employees who have a significant role in the internal control over financial
reporting of Miranda. Miranda has received no: (i) complaints, allegations,
assertions or claims from any source regarding accounting, internal accounting
controls or auditing matters; or (ii) expressions of concern from employees of
Miranda or any of its subsidiaries regarding questionable accounting or auditing
matters or questionable payments.

 

31. United States Securities Laws. The Miranda Shares are not, and are not
required to be, registered pursuant to Section 12 of the United States
Securities Exchange Act of 1934. Miranda is not, and is not required to be,
registered as an investment company under the Investment Company Act of 1940, as
amended.

 

32. Investment Canada Act. The value of the assets of Miranda, calculated in the
manner prescribed by the Investment Canada Act, is less than $330 million and
Miranda does not carry on a cultural business (as such term is defined in the
Investment Canada Act).

 

33. Fees. Except for the fees of the financial advisor to Miranda, none of
Miranda or any of its subsidiaries will be liable, directly or indirectly, for
the fees, commissions or expenses of any broker, finder, investment banker or
other similar agent or intermediary in connection with the Offer.

 

 

 

- 12 -



--------------------------------------------------------------------------------

SCHEDULE D

REPRESENTATIONS AND WARRANTIES OF ACQUIROR

 

1. Organization. The Acquiror has been duly incorporated under applicable Law,
is validly existing and has full corporate power and authority to own its
properties and conduct its business as presently owned and conducted.

 

2. Authority and Absence of Conflicts.

 

  (a) The Acquiror has the requisite corporate power and authority to enter into
this Agreement and to perform its obligations hereunder. The execution and
delivery of this Agreement by the Acquiror and the consummation by the Acquiror
of the transactions contemplated by this Agreement have been duly authorized by
the board of directors of the Acquiror and no other proceedings on the part of
the Acquiror are necessary to authorize this Agreement.

 

  (b) This Agreement has been duly executed and delivered by the Acquiror and
constitutes a valid and binding obligation of the Acquiror, enforceable against
the Acquiror in accordance with its terms subject to bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium and other Laws relating to or
affecting creditors’ rights generally and to general principles of equity.

 

  (c) The execution and delivery by the Acquiror of this Agreement and
performance by it of its obligations hereunder and the completion of the
transactions contemplated hereby, will not result in a violation or breach of,
require any consent to be obtained under or give rise to any termination rights
under any provision of:

 

  (i) the Acquiror’s certificate of incorporation, articles, by-laws or other
constituting documents;

 

  (ii) except in connection with any Antitrust Approvals, any Law, regulation,
order, judgment or decree; or

 

  (iii) any Contract to which it is a party, except where such violation,
conflict, breach, default or failure to obtain or deliver any consent, approval
or notice would not, individually or in the aggregate, materially impede the
completion of the transactions contemplated by this Agreement.

 

  (d) Other than in connection with or in compliance with the Antitrust
Approvals and except as otherwise contemplated herein, no filing or registration
by the Acquiror with, or authorization, consent or approval of, any Governmental
Entity need be obtained by the Acquiror in connection with the performance of
its obligations hereunder or the making or the consummation of the Offer, or the
completion of a Compulsory Acquisition or a Subsequent Acquisition Transaction,
except for any filing, registration, authorization, consent or approval which,
if not obtained or made, would not, individually or in the aggregate, materially
impede the completion of the transactions contemplated by this Agreement.

 

3. Sufficient Funds. The Acquiror has sufficient funds or adequate arrangements
as such term is understood for purposes of Section 2.27 of Multilateral
Instrument 62-104 – Take-Over Bids and Issuer Bids or Section 97.3 of the
Securities Act (Ontario) for financing in place to satisfy, and will at the
Expiry Time have sufficient funds to pay in full the consideration under the
Offer.



--------------------------------------------------------------------------------

4. Share Ownership. Neither Belden nor the Acquiror beneficially own any Miranda
Shares or securities convertible or exchangeable for Miranda Shares.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE E

FORM OF LOCK-UP AGREEMENT

THIS LOCK-UP AGREEMENT (this “Agreement”) dated June     , 2012 between Belden
Inc. (“Belden”), a corporation incorporated under the laws of Delaware, Belden
CDT (Canada) Inc. (“Offeror”), a corporation incorporated under the laws of
Ontario and                              (the “Seller”).

WHEREAS:

 

A. The Offeror is willing to make an offer to all of the Miranda Shareholders by
way of a take-over bid to acquire all of the issued and outstanding Miranda
Shares, including all Miranda Shares issued after the date of the Offer and
prior to the Expiry Time upon the exercise of Options that are outstanding on
the date hereof, on the terms and subject to the conditions set out in this
Agreement;

 

B. The Offeror is contemporaneously herewith entering into a support agreement
(the “Support Agreement”) with Miranda Technologies Inc. (“Miranda”) which
provides for, among other things, the terms and conditions under which the
Offeror will make the Offer and the terms and conditions of the Offer; and

 

C. This Agreement sets out the terms and conditions of the Seller’s agreement to
(i) support the Offer, (ii) exercise and/or surrender and cancel all Options
presently or subsequently, and (ii) deposit or cause to be deposited irrevocably
under the Offer (a) all Miranda Shares legally or beneficially owned by the
Seller, or over which the Seller exercises control or direction, as of the date
hereof and (b) all Miranda Shares legally or beneficially acquired by the
Seller, or over which the Seller obtains control or direction, after the date
hereof, including Miranda Shares acquired after the date hereof upon the
exercise of Options (all such Miranda Shares collectively being the “Seller’s
Securities”).

NOW THEREFORE in consideration of the Offeror agreeing to make the Offer, and
for other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Offeror and the Seller agree as follows:

ARTICLE 1

OFFER

1.1 Offer for Miranda Shares

The Offeror will publicly announce its intention to make the Offer and make the
Offer on the terms and subject to the conditions set out in the Support
Agreement, and will mail the Offer Documents no later than the Latest Mailing
Time (as such time may be extended, from time to time, in accordance with
Article 2 of the Support Agreement), all in accordance with the Support
Agreement.



--------------------------------------------------------------------------------

1.2 Take-Up and Payment

Provided all conditions to the Offer set out in Schedule A to the Support
Agreement have been satisfied or waived in accordance with the provisions of the
Support Agreement, the Offeror will take up and pay for all the Seller’s
Securities deposited under the Offer promptly and, in any event, not later than
three business days following the time at which it first becomes entitled to
take up such securities under the Offer pursuant to Securities Laws.

1.3 Conditions

The conditions to the making of the Offer are set out in Section 2.1(e) of the
Support Agreement and the conditions to the Offer are set out in Schedule A to
the Support Agreement. All such conditions are for the sole benefit of the
Offeror and the Offeror may, in its sole discretion, modify or waive any such
term or condition, subject to the terms of the Support Agreement.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of the Seller

The Seller represents and warrants to and in favour of the Offeror as follows as
at the date hereof and immediately prior to the Effective Time, and acknowledges
that the Offeror is relying upon such representations and warranties in
connection with the matters contemplated by this Agreement:

 

  (a) Ownership, etc. The Seller is the sole beneficial owner of, or exercises
control or direction over, all of the Seller’s Securities listed in Appendix A,
attached hereto. The only securities of Miranda legally or beneficially owned by
the Seller, or over which the Seller exercises control or direction, are those
listed in Appendix A to this Agreement. Except for the Options set out in
Appendix A, the Seller has no agreement or option, or right or privilege
(pre-emptive, contractual or by Law) capable of becoming an agreement or option,
for the purchase or acquisition by the Seller or transfer to the Seller of
additional securities of Miranda and is not aware of any issued and outstanding
convertible securities of Miranda, other than the Options.

 

  (b) Good Title. The Seller’s Securities to be acquired by the Offeror pursuant
to the Offer will, immediately prior to the time at which the Offeror takes up
and pays for such Seller’s Securities, be beneficially owned by the Seller with
good and marketable title, free and clear of any and all Encumbrances. The
Seller’s Securities are not subject to any securityholders’ agreement, voting
trust or similar agreement or any right or privilege (pre-emptive, contractual
or by Law) capable of becoming a securityholders’ agreement, voting trust or
other agreement affecting the Seller’s Securities or the ability of the Seller
(or, after the acquisition by the Offeror pursuant to the Offer, the Offeror) to
exercise ownership rights thereto, including the voting of any such Seller’s
Securities or any securities of Miranda for which the Seller’s Securities may be
exercised or exchanged.



--------------------------------------------------------------------------------

  (c) No Agreements. No person whatsoever has any agreement or option, or any
right or privilege (pre-emptive, contractual or by Law) capable of becoming an
agreement or option, for the purchase, requisition or transfer from the Seller,
or any registered holder of Seller’s Securities, of any of the Seller’s
Securities, or any interest therein or right thereto, except pursuant to this
Agreement. Other than as disclosed in writing to the Offeror, there does not
exist any agreement, understanding or commitment giving rise to any obligations,
financial or otherwise, on the part of Miranda or any of its affiliates to the
Seller, or any affiliates of the Seller, as applicable.

 

  (d) No Proceeding Pending. There is no claim, action, lawsuit, arbitration,
mediation or other proceeding pending or threatened against the Seller, which
could materially impair (i) the ability of the Seller to perform its obligations
under this Agreement, or (ii) the title of the Seller to any of the Seller’s
Securities.

 

  (e) Consents. There is no requirement of the Seller to make any filing with,
give any notice to, or obtain any permit, license, sanction, ruling, order,
exemption or consent, approval or waiver of, any Governmental Entity or other
person (including the lapse, without objection, of a prescribed time under Law
that states that a transaction may be implemented if a prescribed time lapses
following the giving of notice) as a condition to the lawful completion of the
transactions contemplated by this Agreement or the Offer, or the execution and
delivery by the Seller and enforcement against the Seller of this Agreement.

 

  (f) Non-Contravention. The execution and delivery by the Seller of this
Agreement, the authorization of this Agreement by the Seller, and the
performance by the Seller of its obligations under this Agreement, (i) does not
require any authorization to be obtained by the Seller, and (ii) will not (with
or without notice or the lapse of time or the happening of any other event or
condition) result in a breach or a violation of (A) any agreement, contract or
indenture to which the Seller is a party or by which the Seller is, or the
Seller’s Securities are, bound, and (B) any applicable Laws.

 

  (g) Sophisticated Seller. The Seller is a sophisticated seller with respect to
the Seller’s Securities and has independently and without reliance upon the
Offeror, and based on such information as the Seller has deemed appropriate,
made its own analysis and decision to enter into this Agreement. The Seller
acknowledges that the Offeror has not made and does not make any representation
or warranty, whether express or implied, of any kind or character except as
expressly set forth or incorporated by reference in this Agreement.

 

  (h) Execution and Delivery. This Agreement has been duly executed and
delivered by the Seller and constitutes a legal, valid and binding obligation of
the Seller enforceable against it in accordance with its terms except as the
enforceability thereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, or (ii) general equitable principles.



--------------------------------------------------------------------------------

2.2 Representations and Warranties of Belden and the Offeror

Belden and the Offeror hereby represent and warrant to and in favour of the
Seller that the representations and warranties made by Belden and the Offeror in
Section 3.2 of the Support Agreement (which incorporates by reference the
representations and warranties in Schedule E to the Support Agreement) are true
and correct on the date of this Agreement as though made on and as of this date,
and acknowledges that the Seller is relying upon such representations and
warranties in connection with the matters contemplated by this Agreement. For
purposes of this Section 2.2, any reference to “this Agreement” in the
representations and warranties of the Offeror in Section 3.2 (which incorporates
by reference the representations and warranties in Schedule E to the Support
Agreement) of the Support Agreement shall be deemed to be a reference to this
Agreement.

ARTICLE 3

COVENANTS OF THE SELLER

3.1 General

The Seller covenants that from the date hereof until the earlier of (i) the
termination of this Agreement pursuant to Article 5, or (ii) the Offeror having
taken up and paid for Miranda Shares (including, for certainty, the Seller’s
Securities) under the Offer, except in accordance with the provisions of this
Agreement, the Seller will:

 

  (a) not, directly or indirectly, through any representatives or agents or, if
applicable, its respective officers, directors, employees, (i) solicit, assist,
initiate, encourage, promote or otherwise knowingly facilitate (including by way
of furnishing information or entering into any form of written or oral
agreement, arrangement or understanding) any inquiries, proposals or offers
regarding any Acquisition Proposal or potential Acquisition Proposal, or
(ii) participate or engage in any discussions or negotiations regarding, or
provide any information with respect to Miranda or otherwise co-operate in any
way with, or assist or participate in, knowingly encourage or otherwise
facilitate, any effort or attempt by any other person to make or complete any
Acquisition Proposal;

 

  (b) immediately cease and cause to be terminated any existing solicitation,
assistance, discussion, negotiation or process with or involving any person
(other than the Offeror) that may be ongoing with respect to or which could
reasonably be expected to lead to an Acquisition Proposal;

 

  (c) not grant an option on, sell, transfer, pledge, encumber, grant any
Encumbrance on or otherwise convey or enter into any forward sale, repurchase
agreement or other monetization transaction with respect to any of the Seller’s
Securities, or any right or interest therein (legal or equitable), to any person
or group or agree to do any of the foregoing, except pursuant to the Offer and
this Agreement;

 

  (d) not grant or agree to grant any proxy, power of attorney or other right to
vote the Seller’s Securities, or enter into any voting agreement, voting trust,
vote pooling or other agreement with respect to the right to vote, call meetings
of security holders or give consents or approval of any kind with respect to any
of the Seller’s Securities;



--------------------------------------------------------------------------------

  (e) not acquire or enter into any agreement or option, or any right or
privilege (whether pre-emptive, contractual or by Laws) capable of becoming an
agreement or option to acquire any securities of Miranda in addition to the
Seller’s Securities;

 

  (f) not vote or cause to be voted any of the Seller’s Securities in respect of
any proposed action by Miranda or the Miranda Shareholders or affiliates or any
other person or group in a manner which might reasonably be regarded as likely
to prevent or delay the successful completion of the Offer or any other
transaction contemplated by this Agreement; and

 

  (g) not do indirectly that which it may not do directly in respect of the
restrictions on its rights with respect to the Seller’s Securities pursuant to
this Article 3.

3.2 Acknowledgement

The Offeror acknowledges and agrees that the Seller is bound hereunder solely in
its capacity as a Shareholder and that the provisions hereof shall not be deemed
or interpreted to bind the Seller in the Seller’s capacity as a director,
officer or employee of Miranda. For the avoidance of doubt, nothing in this
Agreement shall limit any person from fulfilling his fiduciary duties as a
director or officer of Miranda and nothing in this Agreement shall prevent a
Seller who is a member of the Miranda Board or an officer of Miranda from
engaging, in such Seller’s capacity as a director or officer of Miranda, in
discussions or negotiations with a person in response to any bona fide
Acquisition Proposal that could result in a Superior Proposal in accordance with
the provisions of the Support Agreement.

3.3 Alternative Transaction

If the Offeror concludes after the date of this Agreement that it is necessary
or desirable to proceed with an Alternative Transaction in accordance with the
provisions of the Support Agreement, then the Seller irrevocably covenants to
support the completion of such Alternative Transaction, including, if
applicable, by voting the Seller’s Securities in favour of any resolution or
resolutions approving such Alternative Transaction. In the event of any proposed
Alternative Transaction, the references in this Agreement to the Offer shall be
deemed to be changed to “Alternative Transaction” with necessary modifications
and all terms, covenants, representations and warranties of this Agreement (with
the adjustments necessary to reflect the Alternative Transaction) shall be and
shall be deemed to have been made in the context of the Alternative Transaction.



--------------------------------------------------------------------------------

3.4 Belden Guarantee of Performance of the Offeror

Belden hereby unconditionally and irrevocably guarantees, and covenants and
agrees to be solidarily (jointly and severally) liable with the Offeror, as
principal obligor, for the due and punctual performance of each and every
obligation of the Offeror under this Agreement.

ARTICLE 4

DEPOSIT AND NON-WITHDRAWAL

4.1 Deposit

The Seller irrevocably and unconditionally agrees to validly deposit or cause to
be validly deposited with the depositary under the Offer, together with all duly
completed and executed letters of transmittal (as applicable), all of the
Seller’s Securities (other than Miranda Shares issuable upon the exercise of
Options, provided that if the Seller exercises such Options for Miranda Shares,
such Miranda Shares shall be deposited in accordance with Section 4.2), not
earlier than two business days, but not later than five business days, after the
date of the Offer. In the event the Seller subsequently obtains any additional
Miranda Shares, such Miranda Shares shall likewise be deposited, as soon as
practicable and in any event prior to the Expiry Time, under the Offer in
accordance with its terms.

4.2 Deposit of Options

If applicable, the Seller shall exercise Options for Miranda Shares and/or
surrender and cancel such Options (as contemplated in the Support Agreement),
and the Seller irrevocably and unconditionally agrees that all such Miranda
Shares issuable upon the exercise of such Options shall, within one Business Day
of issuance, be validly deposited with the depositary under the Offer, together
with all duly completed and executed letters of transmittal (as applicable), in
accordance with Section 4.12 of the Support Agreement.

4.3 Non-Withdrawal

Subject to Section 4.4 and the provisions of this Agreement, the Seller
irrevocably and unconditionally agrees that, except with the prior written
consent of the Offeror, neither it nor any person or entity on its behalf will
withdraw or take any action to withdraw any of the Seller’s Securities deposited
under the Offer notwithstanding any statutory rights or other rights under the
terms of the Offer or otherwise which it may have unless this Agreement is
terminated in accordance with its terms prior to the taking up of the Seller’s
Securities under the Offer.

4.4 Withdrawal of Seller’s Securities

The Seller will be permitted to withdraw the Seller’s Securities deposited under
the Offer in order to support or vote in favour of, or tender or deposit the
Seller’s Securities to, an Acquisition Proposal if, and only if (a) such
Acquisition Proposal is a Superior Proposal, (b) the Support Agreement has been
terminated in accordance with its terms, and (c) Miranda has complied with
Sections 4.6 and 4.7 of the Support Agreement.



--------------------------------------------------------------------------------

ARTICLE 5

TERMINATION OF AGREEMENT

5.1 Termination

This Agreement may be terminated:

 

  (a) by mutual written consent of the Offeror and the Seller;

 

  (b) by the Offeror by written notice to the Seller if:

 

  (i) the Support Agreement is terminated in accordance with its terms; or

 

  (ii) the Seller is in material breach of any representation, warranty or
covenant of the Seller contained in this Agreement; or

 

  (c) by the Seller upon written notice to Belden and the Offeror if:

 

  (i) the Offeror does not commence the Offer by the Latest Mailing Time (as
such time may be extended, from time to time, in accordance with Article 2 of
the Support Agreement), other than as a result of Miranda’s default or breach of
a material covenant or obligation under the Support Agreement;

 

  (ii) Belden or the Offeror is in material breach of any representation,
warranty or covenant of the Offeror contained herein or in the Support
Agreement;

 

  (iii) the Seller is permitted to support or vote in favour of, or tender or
deposit the Seller’s Securities to, an Acquisition Proposal pursuant to
Section 4.4;

 

  (iv) the Seller’s Securities have not been taken up and paid for by the
Offeror by the Outside Date;

 

  (v) Belden and the Offeror impose additional conditions to completion of the
Offer or modify or waive a term or condition of the Offer without the prior
written consent of Miranda, unless otherwise permitted by Article 2 of the
Support Agreement;

 

  (vi) Belden determines that it is necessary or desirable to proceed with an
Alternative Transaction in accordance with Section 6.2 of the Support Agreement,
and the terms of such transaction are materially adverse to the Seller; or

 

  (vii) if the Support Agreement is terminated in accordance with its terms,

provided that the right of the Seller to terminate this Agreement pursuant to
this Section will not be available to the Seller if the failure of Seller to
perform any of its obligations under this Agreement required to be performed by
it (or a breach of any of its representations or warranties) has prohibited or
delayed the Offeror from taking up and paying for the Miranda Shares prior to
the Outside Date.



--------------------------------------------------------------------------------

5.2 Effect of Termination

If this Agreement is terminated pursuant to Article 5.1, there shall be no
liability or further obligation on the part of any party hereto; provided that
nothing in this Section 5.2 shall release the parties to this Agreement of
liability for breach of any representation, warranty or covenant of this
Agreement occurring prior to the termination hereof. Upon valid termination of
this Agreement by the Seller pursuant to Section 5.1(c), Seller shall be
entitled to withdraw any of the Seller’s Securities tendered to the Offer.

ARTICLE 6

GENERAL

6.1 Definitions, Gender, Number, and Headings

The division of this Agreement into Articles and sections and the insertion of
headings are for convenient reference only and do not affect its interpretation.
Any capitalized terms used herein but not otherwise defined shall have the
meaning ascribed to them in the Support Agreement. Any reference in this
Agreement to gender includes all genders. Words importing the singular number
only include the plural and vice versa.

6.2 Disclosure

The Seller consents to the Offeror disclosing the existence of this Agreement in
any press release or other public disclosure document and consents to a copy of
this Agreement being provided to Miranda and being filed on SEDAR on or
following the date hereof. The Seller acknowledges and agrees that a summary of
this Agreement and the negotiations leading to its execution and delivery will
appear in the Offer Documents, in the Miranda Circular and in any other public
disclosure document required by Securities Laws in connection with any
Alternative Transaction.

6.3 Withholding

The Seller acknowledges that Miranda (and Offeror, as applicable) shall withhold
and remit to the relevant Governmental Entity any amounts necessary in
compliance with Law and in connection therewith may withhold such number of
Miranda Shares otherwise issuable on the exercise and/or surrender and
cancellation of Options, as may be necessary to satisfy Miranda’s withholding
obligations under Law.

6.4 Further Assurances

Each of the parties hereto will, from time to time, execute and deliver all such
further documents and instruments and do all acts and things as the other party
may reasonably require to effectively carry out or better evidence or perfect
the full intent and meaning of this Agreement.

6.5 Assignment

Except as expressly permitted by the terms hereof, neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by
either of the parties without the prior express written consent of the other
party. Notwithstanding the foregoing provisions of this



--------------------------------------------------------------------------------

Section 6.5, the Offeror may assign all or any part of its rights or obligations
under this Agreement to an affiliate, and the shareholder or shareholders of the
Offeror may assign all or part of their shares in the Offeror to affiliates of
any of them provided that if such assignment takes place, the Offeror shall
continue to be liable to the Seller for any default in performance by the
assignee.

6.6 Survival

The representations and warranties set forth in this Agreement shall survive for
a period of two years following the purchase of the Seller’s Securities.

6.7 Time

Time shall be of the essence of this Agreement.

6.8 Defined Terms

Terms used but not defined herein have the meanings ascribed to such terms in
the Support Agreement.

6.9 Currency

All sums of money referred to in this Agreement shall mean Canadian funds.

6.10 Governing Law

This Agreement shall be governed, including as to validity, interpretation and
effect, by the laws of the Province of Québec and the federal laws of Canada
applicable therein, and shall be construed and treated in all respects as a
Québec contract. Each of the parties hereby irrevocably attorns to the exclusive
jurisdiction of the Courts of the Province of Québec in respect of all matters
arising under and in relation to this Agreement and the Offer.

6.11 Entire Agreement

This Agreement, including the Appendix hereto, constitutes and comprises the
entire agreement and understanding between the parties hereto with regard to the
subject matter hereof and supersedes all prior agreements and undertakings, both
written and oral, between the parties with respect to the subject matter hereof.
The Appendix hereto shall for all purposes form an integral part of this
Agreement. The Seller acknowledges having been provided by Miranda, and having
reviewed, a copy of the Support Agreement.

6.12 Amendment

This Agreement may not be modified, amended, altered or supplemented except upon
the execution and delivery of a written agreement executed by each of the
parties hereto.

6.13 Specific Performance and Injunctions

The Seller recognizes and acknowledges that this Agreement is an integral part
of the transactions contemplated in the Offer and that the Offeror would not
contemplate making the



--------------------------------------------------------------------------------

Offer unless this Agreement was executed, and that a breach by the Seller of any
covenants or other commitments or obligations contained in the Agreement will
cause the Offeror to sustain injury for which it would not have an adequate
remedy at Law for money damages. Therefore, each of the parties hereto agrees
that, in the event of such breach, the Offeror will be entitled to the remedy of
specific performance of such obligation and preliminary and permanent injunctive
and other equitable relief in addition to any other remedy to which it may be
entitled, at Law or in equity, and the Seller further agrees to waive any
requirement for the security or posting of any bond in connection with the
obtaining of any such injunctive or other equitable relief. Such remedies will
not be exclusive remedies for any breach of this Agreement but will be in
addition to any other remedy to which the Offeror may be entitled at Law or in
equity.

6.14 Miranda Shares

References to “Miranda Shares” and “Seller’s Securities” include all shares or
other securities into which Miranda Shares may be, after the date hereof,
converted into, exchanged for or otherwise changed into pursuant to any
liquidation, dissolution, recapitalization, merger, reorganization,
amalgamation, amendment to the Miranda’s articles, extraordinary dividend, or
other business combination involving Miranda prior to the Expiry Time, and shall
also include any and all dividends of cash, securities or other property paid on
such Miranda Shares on or after the date hereof.

6.15 Notices

Any notice, consent, waiver, direction or other communication required or
permitted to be given under this Agreement by a party shall be in writing and
may be given by delivering same or sending same by facsimile or other electronic
transmission or by delivery addressed to the party to which the notice is to be
given at its address for service herein. Any notice, consent, waiver, direction
or other communication aforesaid shall, if delivered, be deemed to have been
given and received on the date on which it was delivered to the address provided
herein (if a business day, if not, then the next succeeding business day, in the
place of receipt) and if sent by facsimile or other electronic transmission be
deemed to have been given and received at the time of receipt (if a business
day, if not, then the next succeeding business day) unless actually received
after 5:00 p.m. (local time in the place of receipt) at the point of receipt in
which case it shall be deemed to have been given and received on the next
business day.

The address for service for each of the parties hereto shall be as follows:

 

  (i) If to Seller, at:

[Seller’s address]

Attention:

Telecopier No.:



--------------------------------------------------------------------------------

  (ii) If to Belden at:

Belden Inc.

7733 Forsyth Blvd., Suite 800

St. Louis, MO 63105

Attention: Legal Department

Telecopier No.: 314-854-8001

with a copy (which shall not constitute notice) to:

McCarthy Tétrault LLP Suite 5300

Toronto Dominion Bank Tower

Toronto-Dominion Centre

Toronto, Ontario M5K 1E6

Attention: Jonathan Grant

Telecopier No.: 416-868-0673

 

  (iii) If to the Offeror at:

Belden CDT (Canada) Inc.

1 First Canadian Place, 16th Floor

100 King Street West

Toronto, Ontario M5X 1G5

Attention: Legal Department

Telecopier No.: 314-854-8001

with a copy (which shall not constitute notice) to:

McCarthy Tétrault LLP

Suite 5300

Toronto Dominion Bank Tower

Toronto-Dominion Centre

Toronto, Ontario M5K 1E6

Attention: Jonathan Grant

Telecopier No.: 416-868-0673

6.16 Severability

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party hereto.
Upon



--------------------------------------------------------------------------------

such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the fullest extent possible.

6.17 Benefit of the Agreement

This Agreement shall enure to the benefit of and be binding upon the respective
successors and permitted assigns of the parties hereto.

6.18 Expenses

Each of the parties shall bear their own legal, financial advisory and
accounting costs and expenses incurred in connection with the preparation,
execution and delivery of this Agreement.

6.19 Counterparts

This Agreement may be executed in one or more counterparts which together shall
be deemed to constitute one valid and binding agreement, and delivery of the
counterparts may be effected by means of facsimile or email transmission.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first written above.

 

BELDEN INC. By:    

 

  Name:   Title:

 

BELDEN CDT (CANADA) INC. By:    

 

  Name:   Title:



--------------------------------------------------------------------------------

SIGNED, SEALED &DELIVERED

In the presence of:

 

       

Witness

      Name



--------------------------------------------------------------------------------

APPENDIX A

Securities Owned by Seller

 

Common Shares     Options